EX-10.72.12

 
LOAN AGREEMENT
 


THIS LOAN AGREEMENT (this “Agreement”) is made as of December 19, 2008, by and
among EMERIVENT BRADENTON LLC, a Delaware limited liability company (“Emerivent
Bradenton”),  EMERIVENT BRIGHTON LLC, a Delaware limited liability company
(“Emerivent Brighton”)(Emerivent Bradenton and Emerivent Brighton, together with
their respective successors and assigns, the “Borrowers”, and individually, a
“Borrower”), and CAPMARK BANK, a Utah industrial bank (together with its
successors and assigns, the “Lender”).
 
RECITALS
 
A.           Borrowers have requested that Lender make two (2) loans to
Borrowers in the aggregate principal sum of $19,700,000.
 
B.           Lender has agreed to make such loans on the terms and conditions
hereinafter set forth.
 
AGREEMENT
 
NOW, THEREFORE, it is hereby agreed as follows:
 
ARTICLE I
 
DEFINITIONS, ACCOUNTING PRINCIPLES, UCC TERMS.
 
1.1 As used in this Agreement, the following terms shall have the following
meanings unless the context hereof shall otherwise indicate:
 
“Accounts” means any rights of Borrowers and/or Lessee (as applied to Lessee,
solely as any of the below relate to or arise out of the operation of the
Facility), respectively, if any, and arising from the operation of the Facility
to payment for goods sold or leased or for services rendered, not evidenced by
an Instrument, including, without limitation, (a) all accounts arising from the
operation of the Facility, (b) all moneys and accounts held by Lender pursuant
to Section 4.14 of this Agreement, and (c) all rights to payment from Medicare
or Medicaid programs, or similar state or federal programs, boards bureaus or
agencies and rights to payment from patients, residents, private insurers, and
others arising from the operation of the Facility, including rights to payment
pursuant to Reimbursement Contracts.  Accounts shall include the proceeds
thereof (whether cash or noncash, moveable or immoveable, tangible or
intangible) received from the sale, exchange, transfer, collection or other
disposition or substitution thereof.
 
“Actual Management Fees” means actual management fees paid or incurred in
connection with operation of the Facility.
 
“Affiliate” shall mean, with respect to any Person, (a) each Person that
controls, is controlled by or is under common control with such Person, (b) each
Person that, directly or indirectly, owns or controls, whether beneficially or
as a trustee, guardian or other fiduciary, any of the Stock of such Person such
that such ownership or control allows such Person to control or
 

 
1

--------------------------------------------------------------------------------

 

materially affect the course of management of the owned or controlled Person,
and (c) each of such Person’s officers, directors, members, joint venturers and
partners.
 
“Assignment of Leases and Rents” shall mean that certain Assignment of Leases
and Rents executed by each Borrower in favor of Lender of even date herewith.
 
“Assignment of Licenses” means, collectively, those certain Assignments of
Licenses, Permits and Contracts executed by Borrower and Lessee to and for the
benefit of Lender.
 
“Assumed Management Fees” means assumed management fees of five percent (5%) of
net patient revenues of the Facility (after Medicaid and Medicare contractual
adjustments, if any).
 
“Bradenton Note” means that certain Promissory Note of even date herewith in the
principal amount of $5,112,500 payable by Emerivent Bradenton to the order of
Lender.
 
“Bradenton Property” means the real estate located in Bradenton, Manatee County,
Florida, which is more particularly described in Exhibit “A” hereto, upon which
the Bradenton Facility is located, and which, concurrent with the Closing Date,
will be owned by Emerivent Bradenton.
 
“Brighton Note” means that certain Promissory Note of even date herewith in the
principal amount of $14,587,500 payable by Emerivent Brighton to the order of
Lender.
 
“Brighton Property” means the real estate located in Brighton, Livingston
County, Michigan, which is more particularly described in Exhibit “A” hereto,
upon which the Brighton Facility is located, and which, concurrent with the
Closing Date, will be owned by Emerivent Brighton.
 
“Business Day” means a day, other than Saturday or Sunday and legal holidays,
when the Lender is open for business.
 
“Closing Date” means the date on which all or any part of the Loan is disbursed
by Lender to or for the benefit of Borrower.
 
“Collateral” means, collectively, either or both of Borrowers' and/or Lessee’s
right, title and interest, respectively, if any, in the Property, Improvements,
Equipment, Rents, Accounts, General Intangibles, Instruments, Inventory, Money,
Permits (to the full extent assignable), Reimbursement Contracts, and all
Proceeds, all whether now owned or hereafter acquired, and including
replacements, additions, accessions, substitutions, and products thereof and
thereto, and all other property which is or hereafter may become subject to a
Lien in favor of Lender as security for any of the Loan Obligations.
 
“Commitment Letter” means the commitment letter issued by Lender to Borrowers
dated of even date herewith.
 
“Debt Service Coverage Ratio” means a ratio in which the first number is the sum
of aggregate “net pre-tax income” of Lessee and Borrowers from usual operations
of the
 

 
2

--------------------------------------------------------------------------------

 

Facilities as set forth in the financial statements provided to Lender (without
deduction for Actual Management Fees, if any, or management expenses, if any,
paid or incurred in connection with the operation of the Facility), calculated
based upon the preceding three (3) months, plus Loan interest expense or
Facility lease expense to the extent deducted in determining net income and
non-cash expenses or allowances for depreciation and amortization of the
Facility for such period, less Assumed Management Fees for such period and the
second number is the sum of principal and interest on the Loans, assuming a
twenty-five (25) year amortization schedule at the Note Rate (as defined in the
Note), for said three (3) month period.  In calculating “net pre-tax income,”
Extraordinary Income and Extraordinary Expenses shall be excluded.
 
“Default” means the occurrence or existence of any event which, but for the
giving of notice or expiration of time or both, would constitute an Event of
Default.
 
“Default Rate” has the meaning given to that term in the Notes.
 
“Emeritus” means Emeritus Corporation, a publicly-traded company organized under
the laws of the State of Washington.
 
“Environmental Permit” means any permit, license, or other authorization issued
under any Hazardous Materials Law with respect to any activities or businesses
conducted on or in relation to the Property and/or the Improvements.
 
“Equipment” means all beds, linen, televisions, carpeting, telephones, cash
registers, computers, lamps, glassware, rehabilitation equipment, restaurant and
kitchen equipment, and other fixtures and equipment of Borrower located on,
attached to or used or useful in connection with any of the Property or the
Facility and all renewals and replacements thereof and substitutions therefor;
provided, however, that with respect to any items which are leased, if any, for
the benefit of the Facility and not owned by Borrower, the Equipment shall
include the leasehold interest only of Borrower together with any options to
purchase any of said items and any additional or greater rights with respect to
such items which Borrower may hereafter acquire.
 
“Event of Default” means any “Event of Default” as defined in Article VII
hereof.
 
“Exhibit” means an Exhibit to this Agreement, unless the context refers to
another document, and each such Exhibit shall be deemed a part of this Agreement
to the same extent as if it were set forth in its entirety wherever reference is
made thereto.
 
“Extraordinary Income and Extraordinary Expenses” means material items of a
character significantly different from the typical or customary business
activities of Borrower and/or Lessee, as applicable, which would not be expected
to recur frequently and which would not be considered as recurring factors in
any evaluation of the ordinary operating processes of Borrower’s and/or Lessee’s
respective businesses, and which would be treated as extraordinary income or
extraordinary expenses under GAAP.
 
“Facilities” means the facility known as “Summerville at Bradenton”, presently a
106-unit licensed assisted living facility located on the Bradenton Property
(herein, sometimes
 

 
3

--------------------------------------------------------------------------------

 

referred to as the “Bradenton Facility”), and the facility known as “Summerville
at Brighton”, presently a 149-unit licensed assisted living facility located on
the Brighton Property (herein, sometimes referred to as the “Brighton
Facility”), as they may now or hereafter exist, together with any other general
or specialized care facilities, if any (including any subacute, and/or any
healthcare related and/or any assisted living facility), now or hereafter
operated on the Property, and, individually, a “Facility”.
 
“GAAP” means, as in effect from time to time, generally accepted accounting
principles consistently applied as promulgated by the American Institute of
Certified Public Accountants.
 
“General Intangibles” means all intangible personal property of Borrowers and/or
Lessee, respectively, if and as applicable, arising out of or connected with the
Property or the Facilities and all renewals and replacements thereof and
substitutions therefor (other than Accounts, Rents, Instruments, Inventory,
Money, Permits, and Reimbursement Contracts), including, without limitation,
things in action, contract rights and other rights to payment of money.
 
“Governmental Authority” means any board, commission, department or body of any
municipal, county, state or federal governmental unit, or any subdivision of any
of them, that has or acquires jurisdiction over the Property and/or the
Improvements or the use, operation or improvement of the Property.
 
“Guarantor” means Emeritus.
 
“Guaranty Agreement” means that certain Payment and Performance Guaranty
Agreement of even date herewith made by Guarantor to Lender.
 
“Hazardous Materials” means petroleum and petroleum products and compounds
containing them, including gasoline, diesel fuel and oil; explosives; flammable
materials; radioactive materials; polychlorinated biphenyls (“PCBs”) and
compounds containing them; lead and lead-based paint; asbestos or
asbestos-containing materials in any form that is or could become friable;
underground storage tanks, whether empty or containing any substance; any
substance the presence of which on the Property is prohibited by any federal,
state or local authority; any substance that requires special handling; and any
other material or substance now or in the future defined as a “hazardous
substance,” “hazardous material,” “hazardous waste,” “toxic substance,” “toxic
pollutant,” “contaminant,” or “pollutant” within the meaning of any Hazardous
Materials Law.
 
“Hazardous Materials Laws” means all federal, state, and local laws, ordinances
and regulations and standards, rules, policies and other governmental
requirements, administrative rulings and court judgments and decrees in effect
now or in the future and including all amendments, that relate to Hazardous
Materials and apply to Borrower or to the Property and/or the
Improvements.  Hazardous Materials Laws include, but are not limited to, the
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
Section 9601, et seq., the Resource Conservation and Recovery Act, 42 U.S.C.
Section 6901, et seq., the Toxic Substance Control Act, 15 U.S.C. Section 2601,
et seq., the Clean Water Act, 33
 

 
4

--------------------------------------------------------------------------------

 

U.S.C. Section 1251, et seq., and the Hazardous Materials Transportation Act, 49
U.S.C. Section 1801, and their state analogs.
 
“Immediate Repair Escrow Agreements” means those certain Immediate Repair Escrow
Agreements of even date herewith by and between each Borrower and Lender.
 
“Improvements” means all buildings, structures and improvements of every nature
whatsoever now or hereafter situated on the Property, including, but not limited
to, all gas and electric fixtures, radiators, heaters, engines and machinery,
boilers, ranges, elevators and motors, plumbing and heating fixtures, carpeting
and other floor coverings, water heaters, awnings and storm sashes, and cleaning
apparatus which are or shall be attached to the Property or said buildings,
structures or improvements.
 
“Indebtedness” means any (a) obligations for borrowed money, (b) obligations,
payment for which is being deferred by more than thirty (30) days, representing
the deferred purchase price of property other than accounts payable arising in
connection with the purchase of goods, services, inventory, equipment or other
personal property customary in the trade and in the ordinary course of
Borrowers’ and/or Lessee’s business and the operation of the Facilities for its
intended purpose, (c) obligations, whether or not assumed, secured by Liens or
payable out of the proceeds or production from the Accounts and/or property now
or hereafter owned or acquired, and (d) the amount of any other obligation
(including obligations under financing leases) which would be shown as a
liability on a balance sheet prepared in accordance with GAAP.
 
“Instruments” means all instruments, chattel paper, documents or other writings
obtained from or in connection with the operation of the Property or the
construction and operation of the Facility (including, without limitation, all
ledger sheets, computer records and printouts, data bases, programs, books of
account, trademarks or trade names, utility contracts, maintenance and service
contracts, and files relating thereto).
 
“Inventory” means all inventories of food, beverages and other comestibles held
by Borrowers and/or Lessee, respectively, if and as applicable for sale or use
at or from the Property or the Facilities, and soap, paper supplies, medical
supplies, drugs and all other such goods, wares and merchandise held by
Borrowers and/or Lessee, respectively, if and as applicable for sale to or for
consumption by guests, patients or residents of the Property or either Facility
and all such other goods returned to or repossessed by Borrowers.
 
“Lease Agreement” means that certain Lease Agreement between Emerivent Bradenton
and Lessee dated of even date herewith, whereby Lessee has leased the Bradenton
Facility.
 
“Lessee” means Summerville at Golden Pond LLC, a Delaware limited liability
company, or any successor lessee approved by Lender, which approval shall not be
unreasonably withheld subject to the terms hereof.
 
“Lessee’s SNDA” means that certain Subordination, Attornment and Non-Disturbance
Agreement of even date herewith by and among Emerivent Bradenton, Lessee and
Lender.
 

 
5

--------------------------------------------------------------------------------

 

“Lien” means any voluntary or involuntary mortgage, security deed, deed of
trust, lien, pledge, assignment, security interest, title retention agreement,
financing lease, levy, execution, seizure, judgment, attachment, garnishment,
charge, lien or other encumbrance of any kind, including those contemplated by
or permitted in this Agreement and the other Loan Documents.
 
“Loans” means, jointly, the two (2) loans in the aggregate principal sum of
$19,700,000 made by Lender to Borrowers as of the date hereof, and,
individually, a “Loan”.
 
“Loan Documents” means, collectively, this Agreement, the Assignment of Leases
and Rents, the Notes, the Guaranty Agreement, the Lessee’s SNDA, the Mortgage
and the Immediate Repair Escrow Agreements, together with any and all other
documents executed by Borrower, Emeritus or others, evidencing, securing or
otherwise relating to the Loan.
 
“Loan Obligations” means the aggregate of all principal and interest owing from
time to time under the Note and all expenses, charges and other amounts from
time to time owing under the Note, this Agreement, or the other Loan Documents
and all covenants, agreements and other obligations from time to time owing to,
or for the benefit of, Lender pursuant to the Loan Documents.
 
“Maturity Date” means January 1, 2012.
 
“Medicaid” means that certain program of medical assistance, funded jointly by
the federal government and the States, for impoverished individuals who are
aged, blind and/or disabled, and/or members of families with dependent children,
which program is more fully described in Title XIX of the Social Security Act
(42 U.S.C. §§ 1396 et seq.) and the regulations promulgated thereunder.
 
“Medicare” means that certain federal program providing health insurance for
eligible elderly and other individuals, under which physicians, hospitals,
skilled nursing homes, home health care and other providers are reimbursed for
certain covered services they provide to the beneficiaries of such program,
which program is more fully described in Title XVIII of the Social Security Act
(42 U.S.C. §§ 1395 et seq.) and the regulations promulgated thereunder.
 
“Money” means all monies, cash, rights to deposit or savings accounts or other
items of legal tender obtained from or for use in connection with Borrowers’
ownership of the Property and/or Lessee’s operation of the Facility.
 
“Mortgage” means jointly those certain two (2) Mortgage, Security Agreement and
Fixture Filings, of even date herewith from the Borrowers in favor of or for the
benefit of Lender and covering each Borrower’s respective Property.
 
“Notes” means the Bradenton Note and the Brighton Note, and, individually, the
“Note”.
 
“OFAC List” means the list of specially designated nationals and blocked persons
subject to financial sanctions that is maintained by the U.S. Treasury
Department, Office of Foreign Assets Control and any other similar list
maintained by the U.S. Treasury
 

 
6

--------------------------------------------------------------------------------

 

Department, Office of Foreign Assets Control pursuant to any Requirements of
Law, including, without limitation, trade embargo, economic sanctions, or other
prohibitions imposed by Executive Order of the President of the United
States.  The OFAC List currently is accessible through the internet website
www.treas.gov/ofac/t11sdn.pdf.
 
“O&M Program” means a written program of operations and maintenance established
or approved in writing by Lender relating to any Hazardous Materials in, on or
under the Property or Improvements.
 
“Permits” means all licenses, permits and certificates used or necessary in
connection with the ownership, operation, use or occupancy of the Property
and/or the Facilities (as may be possessed by either Borrower or Lessee, as
applicable), including, without limitation, business licenses, state health
department licenses, food service licenses, licenses to conduct business,
certificates of need and all such other permits, licenses and rights, obtained
from any governmental, quasi-governmental or private person or entity whatsoever
concerning ownership, operation, use or occupancy.
 
“Permitted Encumbrances” has the meaning given to that term in Section 5.2
hereof.
 
“Person” means any natural person, firm, trust, corporation, partnership,
limited liability company, trust and any other form of legal entity.
 
“Proceeds” means all awards, payments, earnings, royalties, issues, profits,
liquidated claims, and proceeds (including proceeds of insurance and
condemnation or any conveyance in lieu thereof) from the sale, conversion
(whether voluntary or involuntary), exchange, transfer, collection, loss,
damage, condemnation, disposition, substitution or replacement of any of the
Collateral.
 
“Property” means the Bradenton Property and the Brighton Property, jointly.
 
“Reimbursement Contracts” means all third party reimbursement contracts for the
Facility which are now or hereafter in effect with respect to residents or
patients qualifying for coverage under the same, including, if any and as
applicable, Medicare, Medicaid and private insurance agreements, and any
successor program or other similar reimbursement program and/or private
insurance agreements.
 
“Rents” means all rent and other payments of whatever nature from time to time
payable pursuant to the Lease Agreement or any successor lease of the Property
and Facility, or for retail space or other space at the Property (including,
without limitation, rights to payment earned under leases for space in the
Improvements for the operation of ongoing retail businesses, if any, such as
newsstands, barbershops, beauty shops, physicians’ offices, pharmacies and
specialty shops), by either or both of Borrower and Lessee.
 
“Requirements of Law” means (a) the organizational documents of an entity, and
(b) any law, regulation, ordinance, code, decree, treaty, ruling or
determination of an arbitrator, court or other Governmental Authority, or any
Executive Order issued by the President of the United States, in each case
applicable to or binding upon such Person or to
 

 
7

--------------------------------------------------------------------------------

 

which such Person, any of its property or the conduct of its business is subject
including, without limitation, laws, ordinances and regulations pertaining to
the zoning, occupancy and subdivision of real property.
 
“Single Purpose Entity” means a Person that complies with the requirements of
Section 5.4.
 
“Stock” shall mean all shares, options, warrants, general or limited partnership
interests, membership interests, participations or other equivalents (regardless
of how designated) in a corporation, limited liability company, partnership or
any equivalent entity, whether voting or nonvoting, including, without
limitation, common stock, preferred stock, or any other “equity security” (as
such term is defined in Rule 3a11-1 of the General Rules and Regulations
promulgated by the Securities and Exchange Commission under the Securities
Exchange Act of 1934, as amended).
 
1.2 Singular terms shall include the plural forms and vice versa, as applicable,
of the terms defined.
 
1.3 Terms contained in this Agreement shall, unless otherwise defined herein or
unless the context otherwise indicates, have the meanings, if any, assigned to
them by the Uniform Commercial Code in effect in the State of Illinois.
 
1.4 All accounting terms used in this Agreement shall be construed in accordance
with GAAP, except as otherwise specified.
 
1.5 All references to other documents or instruments shall be deemed to refer to
such documents or instruments as they may hereafter be extended, renewed,
modified, or amended and all replacements and substitutions therefor.
 
1.6 All references herein to “Medicaid” and “Medicare” shall be deemed to
include any successor program thereto.
 
ARTICLE II
 
TERMS OF THE LOAN
 
2.1 The Loans.  Borrowers have agreed to borrow the Loans from Lender, and
Lender has agreed to make the Loans to Borrowers, subject to each Borrower’s
compliance with and observance of the terms, conditions, covenants, and
provisions of this Agreement and the other Loan Documents, and Borrowers have
made the covenants, representations, and warranties herein and therein as a
material inducement to Lender to make the Loans.
 
2.2 Security for the Loan.  The Loans will be evidenced, secured and guaranteed
by the Loan Documents and the Collateral.
 
2.3 Limitation on Interest.  All agreements between Borrowers and Lender,
whether now existing or hereafter arising and whether written or oral, are
hereby limited so that in no contingency, whether by reason of acceleration of
the maturity of any indebtedness governed hereby or otherwise, shall the
interest contracted for, charged or received by Lender exceed the
 

 
8

--------------------------------------------------------------------------------

 

maximum amount permissible under applicable law.  If, from any circumstance
whatsoever, interest would otherwise be payable to Lender in excess of the
maximum lawful amount, the interest payable to Lender shall be reduced to the
maximum amount permitted under applicable law; and, if from any circumstance
Lender shall ever receive anything of value deemed interest by applicable law in
excess of the maximum lawful amount, an amount equal to any excessive interest
shall be applied to the reduction of the principal of the Loan and not to the
payment of interest, or, if such excessive interest exceeds the unpaid balance
of principal of the Loan, such excess shall be refunded to the applicable
Borrower.  All interest paid or agreed to be paid to Lender shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full period until payment in full of the principal of the Loan
(including the period of any renewal or extension thereof) so that interest
thereon for such full period shall not exceed the maximum amount permitted by
applicable law.  This paragraph shall control all agreements between Borrowers
and Lender.
 
ARTICLE III
 
BORROWER’S REPRESENTATIONS AND WARRANTIES
 
To induce Lender to enter into this Agreement, and to make the Loans to
Borrowers, each Borrower, with respect to its Loan and its Facility, represents
and warrants to Lender as follows:
 
3.1 Existence, Power and Qualification.  Borrower is a duly organized and
validly existing limited liability company, has the power to own its properties
and to carry on its business as is now being conducted, and is duly qualified to
do business and is in good standing in every jurisdiction in which the character
of the properties owned by it or in which the transaction of its business makes
its qualification necessary.
 
3.2 Power and Authority.  Borrower has full power and authority to borrow the
indebtedness evidenced by their respective Note and to incur the Loan
Obligations provided for herein, all of which have been authorized by all proper
and necessary action.  All consents, approvals authorizations, orders or filings
of or with any court or governmental agency or body, if any, required for the
execution, delivery and performance of the Loan Documents by the Borrower have
been obtained or made.
 
3.3 Due Execution and Enforcement.  Each of the Loan Documents to which Borrower
is a party constitutes a valid and legally binding obligation of Borrower,
enforceable in accordance with its respective terms (except as such enforcement
may be limited by bankruptcy, insolvency, reorganization, receivership,
moratorium, or other laws relating to the rights of creditors generally and by
general principles of equity) and does not violate, conflict with, or constitute
any default under any law, government regulation, decree, judgment, Borrower’s
certificate of formation or operating agreement, as applicable, or any other
agreement or instrument binding upon Borrower.
 
3.4 Single Purpose Entity.  Borrower is a Single Purpose Entity.
 
3.5 Pending Matters.
 
(a) Operations; Financial Condition.  No action or investigation is pending or,
to the best of Borrower’s knowledge, threatened before or by any court or
administrative agency
 

 
9

--------------------------------------------------------------------------------

 

which might result in any material adverse change in the financial condition,
operations or prospects of Borrower or any lower reimbursement rate under the
Reimbursement Contracts.  To the best of Borrower’s knowledge, Borrower is not
in violation of any agreement, the violation of which would reasonably be
expected to have a material adverse effect on its business or assets, and
Borrower is not in violation of any order, judgment, or decree of any court, or
any statute or governmental regulation to which it is subject.
 
(b) Property Improvements.  There are no proceedings pending, or, to the best of
Borrower’s knowledge, threatened, to acquire through the exercise of any power
of condemnation, eminent domain or similar proceeding any part of the Property,
the Improvements or any interest therein, or to enjoin or similarly prevent or
restrict the use of the Property or the operation of the Facility in any
manner.  None of the Improvements is subject to any unrepaired casualty or other
damage.
 
3.6 Financial Statements Accurate.  All financial statements heretofore or
hereafter provided by Borrower are and will be true and complete in all material
respects as of their respective dates and fairly present or will fairly present
the respective financial condition of Borrower, and there are or will be no
material liabilities, direct or indirect, fixed or contingent, as of the
respective dates of such statements which are not reflected or will not be
reflected therein or in the notes thereto or in a written certificate delivered
with such statements.  The financial statements of Borrower delivered to Lender
prior to the Closing Date have been prepared in accordance with GAAP.  There has
been no material adverse change in the financial condition or operations of
Borrower since the dates of such statements except as fully disclosed in writing
with the delivery of such statements.  Borrower will make all good faith efforts
to cause Lessee to comply with this provision such that all financial statements
of the operations of the Facility heretofore or hereafter provided to Lender by
Lessee are and will be true and complete in all material respects as of their
respective dates.
 
3.7 Compliance with Facility Laws.  The Bradenton Facility is duly licensed as
an assisted living facility at the licensed unit capacity set forth in the
definition of Facilities in Section 1.1 under the applicable laws of the state
where the respective Property is located and is currently operated as an
assisted living facility.  The Brighton Facility operates as an unlicensed
facility.  The Brighton Facility has recently been advised by the Michigan
Bureau of Children and Adult Licensing that it will need to make some changes to
the manner in which food services are provided to the residents of the Brighton
Facility in order to maintain such unlicensed status. The necessary changes at
the Brighton Facility level are in process and shall be completed no later than
May 1, 2009.  Borrower and/or Lessee are the lawful owners of all Permits for
the Facility, including, without limitation, any certificate of need, if
applicable, which Permits (a) are in full force and effect, (b) constitute all
of the permits, licenses and certificates required for the use, operation and
occupancy thereof, (c) have not been pledged as collateral for any other loan or
Indebtedness, and (d) are held free from restrictions or any encumbrance which
would materially adversely affect the use or operation of the
Facility.  Borrower and Lessee as well as the operation of the Facility are in
compliance in all material respects with the applicable provisions of the laws,
rules, regulations and published interpretations to which the Facility is
subject.   To the best of Borrower’s knowledge, no waivers of any laws, rules,
regulations, or requirements (including, but not limited to, minimum foot
requirements per bed) are required for the Facility to operate at the current
licensed unit capacity.  All Reimbursement Contracts, if any,
 

 
10

--------------------------------------------------------------------------------

 

are in full force and effect, as required, with respect to the Facility, and
Borrower and Lessee are in good standing with all the respective entities
governing such Permits and Reimbursement Contracts.  Borrower and Lessee are
current in the payment of all so-called provider specific taxes (if any) or
other assessments with respect to such Reimbursement Contracts.  Borrower will
maintain (or will cause Lessee to maintain as the case may be) (without allowing
to lapse) the certificate of need, if applicable, and any required Permits.  In
the event Lender acquires the Facility through foreclosure or otherwise, neither
Lender nor a subsequent manager, a subsequent lessee or any subsequent purchaser
(through foreclosure or otherwise) must obtain a certificate of need prior to
applying for and receiving a license to operate the Facility; provided that no
changes in applicable law or regulation occur subsequent to the Closing Date.
 
3.8 Maintain Unit Capacity.  Neither Borrower nor Lessee has granted to any
third party the right to reduce the number of licensed beds in the Facility or
to apply for approval to transfer the right to any and all of the licensed
Facility units to any other location.
 
3.9 Medicare and Medicaid Compliance.  The Facility does not participate in and
is not certified to participate in Medicare.  Further, the Brighton Facility
does not participate in and is not certified to participate in Medicaid.  The
Bradenton Facility is certified to participate in Medicaid.
 
3.10 Third-Party Payors.  To the best of Borrower’s knowledge, there is no
threatened or pending revocation, suspension, termination, probation,
restriction, limitation, or nonrenewal affecting Borrower, Lessee or the
Facility or any participation or provider agreement with any third-party payor,
including, if applicable, Medicare, Medicaid, Blue Cross and/or Blue Shield, and
any other private commercial insurance managed care and employee assistance
program (such programs, the “Third-Party Payors’ Programs”) to which Borrower or
Lessee presently is subject.  All Medicare, Medicaid (if applicable) and private
insurance cost reports and financial reports submitted by Borrower or Lessee are
and will be materially accurate and complete and have not been and will not be
misleading in any material respects.  No cost reports for the Facility remain
“open” or unsettled, except as in the ordinary course of operations of the
Facility or as otherwise disclosed.
 
3.11 Governmental Proceedings and Notices.  Neither Borrower nor Lessee nor the
Facility is currently the subject of any proceeding by any governmental agency,
and no notice of any violation has been received from a governmental agency that
would, directly or indirectly, or with the passage of time:
 
(a) Have a material adverse impact on Lessee’s ability to accept and/or retain
patients or result in the imposition of a fine, a sanction, a lower rate
certification or a lower reimbursement rate for services rendered to eligible
patients;
 
(b) Modify, limit or annul or result in the transfer, suspension, revocation or
imposition of probationary use of any of the Permits; or
 
(c) Affect Lessee’s continued participation in any Third-Party Payors’ Programs,
or any successor programs thereto, if any, at current rate certifications.
 

 
11

--------------------------------------------------------------------------------

 

3.12 Physical Plant Standards.  The Facility and the use thereof complies in all
material respects with all applicable local, state and federal building codes,
fire codes, health care, nursing facility and other similar regulatory
requirements (the “Physical Plant Standards”), and no waivers of Physical Plant
Standards exist at the Facility.
 
3.13 Pledges of Receivables.  Neither Borrower nor Lessee has pledged its
Accounts as collateral security for any loan or Indebtedness other than, if
applicable, the Loan.
 
3.14 Payment of Taxes and Property Impositions.  Borrower has filed all federal,
state, and local tax returns which it is required to file and has paid, or made
adequate provision for the payment of, all taxes which are shown pursuant to
such returns or are required to be shown thereon or to assessments received by
Borrower.  All such returns are complete and accurate in all respects.  Borrower
has paid or made adequate provision for the payment of all applicable water and
sewer charges, ground rents (if applicable) and Taxes (as defined in the
Mortgage) with respect to the Property.
 
3.15 Title to Collateral.  Each of Borrower and Lessee, respectively, if and as
applicable, has good and marketable title to all of the Collateral, subject to
no lien, mortgage, pledge, encroachment, zoning violation, or encumbrance,
except Permitted Encumbrances (specifically including special exceptions
reflected in Lender’s title insurance policy insuring the Mortgage), which do
not and will not materially interfere with the security intended to be provided
by the Mortgage or the current use or operation of the Property and the
Improvements or the current ability of the Facility to generate net operating
income sufficient to service the Loan.  All Improvements situated on the
Property are situated wholly within the boundaries of the Property.
 
3.16 Priority of Mortgage.  The Mortgage constitutes a valid first lien against
the real and personal property described therein, prior to all other liens or
encumbrances, including those which may hereafter accrue, excepting only
“Permitted Encumbrances”.
 
3.17 Location of Chief Executive Offices.  The location of Borrower’s principal
place of business and chief executive office is set forth on Exhibit “B” hereto.
 
3.18 Disclosure.  All information furnished or to be furnished by Borrower to
Lender in connection with the Loan or any of the Loan Documents, is, or will be
at the time the same is furnished, accurate and correct in all material respects
and complete insofar as completeness may be necessary to provide Lender with
true and accurate knowledge of the subject matter.
 
3.19 Trade Names.  Neither Borrower nor the Facilities, which operate under the
trade names “Summerville at Brighton” and “Summerville at Bradenton” (which
formerly operated as “Golden Pond Assisted Living”), have changed their names,
been known by any other name, or been a party to a merger, reorganization or
similar transaction.
 
3.20 ERISA.  As of the date hereof and throughout the term of this Agreement,
 
(a) Borrower is not an “employee benefit plan,” as defined in Section 3(3) of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”),
subject to Title I of
 

 
12

--------------------------------------------------------------------------------

 

ERISA, and none of the assets of Borrower constitute “plan assets” (within the
meaning of Department of Labor Regulation Section 2510.3-101) of one or more
such plans, and
 
(b) Borrower is not a “governmental plan” within the meaning of Section 3(32) of
ERISA, and transactions by or with Borrower are not be subject to state statutes
regulating investments of, and fiduciary obligations with respect to,
governmental plans.
 
(c) The execution and delivery of the Loan Documents and the borrowing of
indebtedness hereunder do not constitute a non-exempt prohibited transaction
under Section 406 of ERISA or Section 4975 of the Internal Revenue Code of 1986,
as amended (the “Code”).
 
3.21 Ownership.  The ownership interests of the Persons comprising Borrower and
each of the respective interests in Borrower are correctly and accurately set
forth on Exhibit “C” hereto.
 
3.22 Compliance With Applicable Laws.  The Facility and its operations and the
Property comply in all material respects with all covenants and restrictions of
record and applicable laws, ordinances, rules and regulations, including,
without limitation, the Americans with Disabilities Act and the regulations
thereunder, and all laws, ordinances, rules and regulations relating to zoning,
setback requirements and building codes and there are no waivers of any building
codes currently in existence for the Facility; provided, however, the Brighton
Facility has recently been advised by the Michigan Bureau of Children and Adult
Licensing that it will need to make some changes to the manner in which food
services are provided to the residents of the Brighton Facility in order to
lawfully maintain such unlicensed status.
 
3.23 Solvency.  Borrower is solvent for purposes of 11 U.S.C. §548, and the
borrowing of the Loan will not render Borrower insolvent for purposes of 11
U.S.C. §548.
 
3.24 Lease Agreement.  As of the Closing Date, the Lease Agreement will be in
full force and effect and, there are no defaults (either monetarily or
non-monetarily) by Emerivent Bradenton or, to the best of Emerivent Bradenton’s
knowledge, Lessee thereunder.
 
3.25 Other Indebtedness.  Neither Borrower nor Lessee has any outstanding
Indebtedness, secured or unsecured, direct or contingent (including any
guaranties), other than (a) the Loan, and (b) indebtedness which represents
trade payables or accrued expenses incurred in the ordinary course of business
of owning and operating the Property; provided that, for purposes of this
representation, Lessee’s representation relates solely to Indebtedness related
to or arising out of the Property, the Facility or Lessee’s operation of the
same; no other debt will be secured (senior, subordinate or pari passu) by the
Property.
 
3.26 Other Obligations.  Borrower has no material financial obligation under any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which Borrower is a party or by which Borrower or the Property is
otherwise bound, other than obligations incurred in the ordinary course of the
ownership of the Property and other than obligations under the Mortgage and the
other Loan Documents.
 
3.27 Fraudulent Conveyances.  Borrower (a) has not entered into this Agreement
or any of the other Loan Documents with the actual intent to hinder, delay, or
defraud any creditor,
 

 
13

--------------------------------------------------------------------------------

 

and (b) has received reasonably equivalent value in exchange for its obligations
under the Loan Documents.  Giving effect to the transactions contemplated by the
Loan Documents, the fair saleable value of Borrower’s assets exceeds and will,
immediately following the execution and delivery of the Loan Documents, be
greater than Borrower’s probable liabilities, including the maximum amount of
its contingent liabilities or its debts as such debts become absolute and
mature.  Borrower’s assets do not and, immediately following the execution and
delivery of the Loan Documents will not, constitute unreasonably small capital
to carry out its business as conducted or as proposed to be conducted.  Borrower
does not intend to, and does not believe that it will, incur debts and
liabilities (including, without limitation, contingent liabilities and other
commitments) beyond its ability to pay such debts as they mature (taking into
account the timing and amounts to be payable on or in respect of obligations of
Borrower).
 
3.28 Representations and Warranties.  Borrower agrees that its representations
and warranties and covenants contained herein are true and correct as of the
date hereof and shall survive the making of the Loan and the assignment and
delivery of the Loan to any participant of the Loan.
 
3.29 Use of Loan Proceeds.  The Loan is primarily for commercial or business
purposes and is not primarily for personal, family or household purposes.
 
3.30 No Change in Facts or Circumstances.  All information in any application
for the Loan submitted to Lender (the “Loan Application”) and in all financial
statements, rent rolls, reports, certificates and other documents submitted in
connection with the Loan Application are complete and accurate in all material
respects.  There has been no material adverse change in any fact or circumstance
that would make any such information incomplete or inaccurate.
 
3.31 Fraud and Abuse.
 
(a)           Anti-Kickback Law.  After consultation with counsel concerning the
federal anti-kickback law (42 U.S.C.A. SEC. 1320a-7b(b)), neither Borrower nor
its agent have offered or given any remuneration or thing of value to any person
to encourage referral to the facility nor has Borrower or its agent solicited or
received any remuneration or thing of value in exchange for Borrower’s agreement
to make referrals or to purchase goods or services for the Facility.
 
(b)           Relationships.  No physician or other healthcare practitioner has
an ownership interest in Borrower or the Facility or any material ownership
interest in Lessee.
 
3.32 No Illegal Activity as Source of Funds.  No portion of the Collateral has
been or will be purchased, improved, equipped or furnished with proceeds of any
illegal activity.
 
3.33 Compliance with Anti-Terrorism, Embargo, Sanctions and Anti-Money
Laundering Laws.   Borrower, and to the best of Borrower's knowledge, after
having made diligent inquiry, (a) each Person owning an interest of 20% or more
in Borrower, (b) Guarantor,  and (c) Lessee: (i) is not currently identified on
OFAC List, and (ii) is not a Person with whom a citizen of the United States is
prohibited to engage in transactions by any trade embargo, economic sanction, or
other prohibition of United States law, regulation, or Executive Order of the
President of the United States.  Borrower has implemented procedures, and will
consistently
 

 
14

--------------------------------------------------------------------------------

 

apply those procedures throughout the term of the Loan, to ensure the foregoing
representations and warranties remain true and correct during the term of the
Loan.
 


ARTICLE IV
 
AFFIRMATIVE COVENANTS OF BORROWER
 
Each Borrower, with respect only to its Loan and its Facility (except for
Section 4.14, which shall be tested collectively), agrees with and covenants
unto the Lender that until the Loan Obligations have been paid in full, it
shall:
 
4.1 Payment of Loan/Performance of Loan Obligations.  Duly and punctually pay or
cause to be paid the principal and interest of the respective Note when and as
due in accordance with its terms and the applicable provisions regarding the
same and duly and punctually pay and perform or cause to be paid or performed
all Loan Obligations hereunder and under the other Loan Documents when and as
due and in accordance with the applicable terms and provisions of the same.
 
4.2 Maintenance of Existence.  Maintain its existence as a limited liability
company, and, in each jurisdiction in which the character of the property owned
by it or in which the transaction of its business makes qualification necessary,
maintain good standing.
 
4.3 Maintenance of Single Purpose.  Maintain its existence as a Single Purpose
Entity.
 
4.4 Accrual and Payment of Taxes.  During each fiscal year, make accurate
provision for the payment of all current tax liabilities of all kinds
(including, without limitation, federal and state income taxes, franchise taxes,
payroll taxes, and Taxes (as defined in the Mortgage)), all required withholding
of income taxes of employees, all required old age and unemployment
contributions, and all required payments to employee benefit plans, and pay the
same when they become due.
 
4.5 Insurance.  Maintain, and/or cause Lessee, as applicable, to maintain, at
the respective expense of the obtaining party, the following insurance coverages
and policies with respect to the Collateral and the Facility, which coverages
and policies must be acceptable to Lender’s insurance consultant in its
commercially reasonable discretion:
 
(a) Comprehensive “all risk” or “special” cause of loss insurance, including
coverage for windstorms and hail, in an amount equal to 100% of the full
replacement cost of the Facility, which replacement cost shall be determined by
the “Insurable Value” or “Cost Approach to Value” reflected in the most recent
Lender approved appraisal for the Facility, without deduction for
depreciation.  Such insurance shall also include (i) agreed insurance amount
endorsement waiving all co-insurance provisions, and (ii) an “Ordinance or Law
Coverage” endorsement if the Facility or the use thereof shall constitute a
legal non-conforming structure or use.
 
(b) Commercial general liability insurance against claims for sexual harassment
abuse of residents and/or patients, personal injury, bodily injury, death or
property damage, in or
 

 
15

--------------------------------------------------------------------------------

 

about the Facility to be on a so-called “occurrence” basis for at least
$1,000,000.00 per occurrence and $3,000,000.00 in the aggregate with a
$10,000,000.00 umbrella coverage.
 
(c) Professional liability insurance against claims for personal injury, bodily
injury or death, in or about the Facility to be on a so-called “occurrence”
basis for at least $1,000,000.00 per occurrence and $5,000,000.00 in the
aggregate.
 
(d) Business interruption income insurance for the Facility in an amount equal
to 100% of the net income plus carrying costs and extraordinary expenses of the
Facility for a period of eighteen (18) months as projected by Lender, containing
a 180-day extended period of indemnity endorsement.
 
(e) Flood Hazard insurance if any portion of the Improvements is located in a
“flood zone area,” as identified in the Federal Register by the Federal
Emergency Management Agency as a 100-year flood zone or “special flood hazard
area” and in which flood insurance is available.  In lieu thereof, Lender will
accept proof, satisfactory to it in its sole discretion, that the Improvements
are not within the boundaries of a designated area.
 
(f) Workers’ compensation insurance, if applicable and required by state law,
subject to applicable state statutory limits, and employer’s liability insurance
with a limit of $1,000,000.00 per accident and per disease per employee with
respect to the Facility.
 
(g) Comprehensive boiler and machinery insurance, including property damage
coverage and time element coverage in an amount equal to 100% of the full
replacement cost, without deduction for depreciation, of the Facility housing
the machinery, if steam boilers, pipes, turbines, engines or any other pressure
vessels are in operation with respect to the Facility.  Such insurance coverage
shall include a “joint loss” clause if such coverage is provided by an insurance
carrier other than that which provides the comprehensive “all risk” insurance
described above.
 
(h) During the period of any construction and/or renovation of capital
improvements with respect to the Facility or any new construction at the
Facility, builder’s risk insurance for any improvements under construction
and/or renovation, including, without limitation, costs of demolition and
increased cost of construction or renovation, in an amount equal the amount of
the general contract plus the value of any existing purchase money financing for
improvements and materials stored on or off the Property, including “soft cost”
coverage.
 
(i) If the Facility is located in a seismically active area or an area prone to
geologic instability and mine subsidence, Lender may require an inspection by a
qualified structural or geological engineer satisfactory to Lender, and at
Borrower’s expense.  The Facility must be structurally and geologically sound
and capable of withstanding normal seismic activity or geological
movement.  Lender reserves the right to require earthquake insurance or Maximum
Probable Loss insurance on a case by case basis in amounts determined by Lender.
 
(j) Such other insurance coverages as may be deemed necessary at any time during
the term of the Loan and as shall be provided within such time periods as Lender
may determine, in each case, in its commercially reasonable discretion.
 

 
16

--------------------------------------------------------------------------------

 

All insurance policies shall have a term of not less than one year and shall be
in the form and amount and with deductibles as, from time to time, shall be
acceptable to Lender in its commercially reasonable discretion.  All such
policies shall provide for loss payable solely to Lender and shall contain a
standard “non-contributory mortgagee” endorsement or its equivalent relating,
among other things, to recovery by Lender notwithstanding the negligent or
willful acts or omissions of Borrower and notwithstanding (i) occupancy or use
of the Facility for purposes more hazardous than those permitted by the terms of
such policy, (ii) any foreclosure or other action taken by Lender pursuant to
the Mortgage upon the occurrence of an Event of Default thereunder, or (iii) any
change in title or ownership of the Facility.
 
All insurance policies must be written by an admitted carrier licensed in the
State in which the Facility is located and such insurance carrier must have a
long-term senior debt rating of at least “A” by Standard and Poor’s Rating
Service; provided, that if the initial principal balance of the Loan is in
excess of $25,000,000.00, such insurance carrier must have a long-term senior
debt rating of at least “AA” by Standard & Poor’s Rating Service.
 
All liability insurance policies (including, but not limited to, general
liability, professional liability and any applicable blanket and/or umbrella
policies) must name “Capmark Finance, Inc. and its successors and/or assigns” as
additional insureds, and all property insurance policies must name “Capmark
Finance, Inc. and its successors and/or assigns” as the named mortgage holder
entitled to all insurance proceeds.  Lender shall have the right, without
Borrower’s consent, by notice to the insurance company, to change the additional
insured and named mortgagee endorsements in connection with any sale of the
Loan.
 
All insurance policies for the above-required insurance must provide for thirty
(30) days prior written notice of cancellation to Lender.
 
Policies, certificates of the same, or binders, together with evidence of the
above required insurance on ACORD Form 27 or its equivalent, must be submitted
to Lender prior to setting the interest rate on the Loan.
 
With respect to insurance policies which require payment of premiums annually,
not less than thirty (30) days prior to the expiration dates of the insurance
policies obtained pursuant to this Agreement, Borrower shall pay such amount,
except to the extent Lender is escrowing sums therefor pursuant to the Loan
Documents.  Not less than thirty (30) days prior to the expiration dates of the
insurance policies obtained pursuant to this Agreement, originals or certified
copies of renewals of such policies (or certificates evidencing such renewals)
bearing notations evidencing the payment of premiums or accompanied by other
evidence satisfactory to Lender of such payment, which premiums shall not be
paid by Borrower through or by any financing arrangement, shall be delivered by
Borrower or Lessee, as applicable, to Lender at the address set forth in Section
8.7 hereof.  Borrower shall not and shall cause Lessee to not carry separate
insurance, concurrent in kind or form or contributing in the event of loss, with
any insurance required under this Section 4.5 and related to the Property,
Facility and/or operations of the same.  If the limits of any policy required
hereunder are reduced or eliminated due to a covered loss, Borrower or Lessee,
as applicable, shall pay the additional premium, if any, in order to have the
original limits of insurance reinstated, or Borrower or Lessee, as applicable,
shall purchase new insurance in the same type and amount that existed
immediately prior to the loss.
 

 
17

--------------------------------------------------------------------------------

 

If Borrower fails to maintain and deliver or cause Lessee to maintain and
deliver to Lender the original policies or certificates of insurance required by
this Agreement, Lender may, at its option, upon prior written notice to Borrower
and Lessee procure such insurance and Borrower shall pay or, as the case may be,
reimburse Lender for, all premiums thereon promptly, upon demand by Lender, with
interest thereon at the Default Rate from the date paid by Lender to the date of
repayment and such sum shall constitute a part of the Loan Obligations.
 
The insurance required by this Agreement may, at the option of Borrower, be
effected by blanket and/or umbrella policies issued to Borrower, Lessee or to
another Affiliate of Borrower covering the Facility and the properties of such
Affiliate; provided that, in each case, the policies otherwise comply with the
provisions of this Agreement and allocate to the Facility, from time to time,
the coverage specified by this Agreement, without possibility of reduction or
coinsurance by reason of, or damage to, any other property (real or personal)
named therein.  If the insurance required by this Agreement shall be effected by
any such blanket or umbrella policies, Borrower shall furnish to Lender original
policies or certified copies thereof, with schedules attached thereto showing
the amount of the insurance provided under such policies which is applicable to
the Facility.
 
Neither Lender nor its agents or employees shall be liable for any loss or
damage insured by the insurance policies required to be maintained under this
Agreement; it being understood that (a) Borrower or Lessee, as applicable, shall
look solely to its insurance company for the recovery of such loss or damage,
(b) such insurance company shall have no rights of subrogation against Lender,
its agents or employees, and (c) Borrower shall use or cause Lessee to use, as
applicable, its commercially reasonable efforts to procure from such insurance
company a waiver of subrogation rights against Lender.  If, however, such
insurance policies do not provide for a waiver of subrogation rights against
Lender (whether because such a waiver is unavailable or otherwise), then
Borrower hereby agrees, to the extent permitted by law and to the extent not
prohibited by such insurance policies, to waive its rights of recovery, if any,
against Lender, its agents and employees, whether resulting from any damage to
the Facility, any liability claim in connection with the Facility or
otherwise.  If any such insurance policy shall prohibit Borrower from waiving
such claims, then Borrower must obtain from such insurance company a waiver of
subrogation rights against Lender.
 
Borrower appoints Lender as Borrower’s attorney-in-fact, which appointment shall
be deemed irrevocable and coupled with an interest, to cause the issuance of an
endorsement of any insurance policy to bring Borrower into compliance herewith
and, as limited above, at Lender’s sole option, to make any claim for, receive
payment for, and execute and endorse any documents, checks or other instruments
in payment for loss, theft, or damage covered under any such insurance policy;
provided, however, that in no event will Lender be liable for failure to collect
any amounts payable under any insurance policy.
 
Subject to the terms of any forbearance letter issued by Lender in connection
with the Loan, Borrower appoints Lender as Borrower’s attorney-in-fact to cause
the issuance of an endorsement of any insurance policy to bring Borrower into
compliance herewith and, as limited above, at Lender’s sole reasonable option,
to make any claim for, receive payment for, and execute and endorse any
documents, checks or other instruments in payment for loss, theft, or
 

 
18

--------------------------------------------------------------------------------

 

damage covered under any such insurance policy; provided, however, that in no
event will Lender be liable for failure to collect any amounts payable under any
insurance policy.
 
4.6 Proceeds of Insurance or Condemnation.  If, after damage to or destruction
of or condemnation of the Collateral (or any part thereof), the net Proceeds of
insurance or condemnation (after payment of Lender’s reasonable costs and
expenses in connection with the administration thereof) are:
 
(a) less than Two Hundred Fifty Thousand Dollars ($250,000.00), Lender shall
deliver such proceeds to Borrower to be applied within thirty (30) days
thereafter to the repair, restoration and replacement by Borrower of the
Improvements, Equipment and Inventory damaged, destroyed or taken,
 
or
 
(b) Two Hundred Fifty Thousand Dollars ($250,000.00) or more and Lender agrees,
at its option, to make such net Proceeds available to Borrower, Lender shall
make such net Proceeds available to Borrower on the following terms:
 
(i) The aggregate amount of all such Proceeds shall not exceed the aggregate
amount of all such Loan Obligations;
 
(ii) At the time of such loss or damage and at all times thereafter while Lender
is holding any portion of such Proceeds, there shall exist no Default or Event
of Default;
 
(iii) The Improvements, Equipment, and Inventory to which loss or damage has
resulted shall be capable of being restored to its preexisting condition and
utility in all material respects with a value equal to or greater than that
which existed prior to such loss or damage and such restoration shall be capable
of being completed prior to the earlier to occur of (i) the expiration of
business interruption insurance as determined by an independent inspector or
(ii) the Maturity Date;
 
(iv) Within thirty (30) days from the date of such loss or damage Borrower shall
have given Lender a written notice electing to have the Proceeds applied for
such purpose;
 
(v) Within sixty (60) days following the date of notice under the preceding
subparagraph (iv) and prior to any Proceeds being disbursed to Borrower,
Borrower shall have provided to Lender all of the following:
 
(A) complete plans and specifications for restoration, repair and replacement of
the Improvements, Equipment and Inventory damaged to the condition, utility and
value required by (iii) above,
 
(B) if loss or damage exceeds Fifty Thousand Dollars ($50,000), fixed-price or
guaranteed maximum cost bonded construction contracts for completion of the
repair and restoration work in accordance with such plans and specifications,
 

 
19

--------------------------------------------------------------------------------

 

(C) builder’s risk insurance for the full cost of construction with Lender named
under a standard mortgagee loss-payable clause
 
(D) such additional funds as in Lender’s reasonable opinion are necessary to
complete such repair, restoration and replacement, and
 
(E) copies of all permits and licenses necessary to complete the work in
accordance with the plans and specifications;
 
(vi) Lender may, at Borrower’s expense, retain an independent inspector to
review and approve plans and specifications and completed construction and to
approve all requests for disbursement, which approvals shall be conditions
precedent to release of Proceeds as work progresses;
 
(vii) No portion of such Proceeds shall be made available by Lender for
architectural reviews or for any other purposes which are not directly
attributable to the cost of repairing, restoring or replacing the Improvements,
Equipment and Inventory to which a loss or damage has occurred unless the same
are covered by such insurance;
 
(viii) Borrower shall diligently pursue such work and shall complete such work
prior to the earlier to occur of the expiration of business interruption
insurance or the Maturity Date;
 
(ix) Each disbursement by Lender of such Proceeds and deposits shall be funded
subject to conditions and in accordance with disbursement procedures which a
commercial construction lender would typically establish in the exercise of
sound banking practices and shall be made only upon receipt of disbursement
requests on an AIA G702/703 form (or similar form approved by Lender) signed and
certified by Borrower and, if required by Lender, its architect and general
contractor with appropriate invoices and lien waivers as required by Lender; and
 
(x) Lender shall have a first lien on and security interest in all building
materials and completed repair and restoration work and in all fixtures and
equipment acquired with such Proceeds, and Borrower shall execute and deliver
such mortgages, deeds of trust, security agreements, financing statements and
other instruments as Lender shall request to create, evidence, or perfect such
lien and security interest.
 
In the event and to the extent that such Proceeds are not required to be used
for the repair, restoration and replacement of the Improvements, Equipment and
Inventory to which a loss or damage has occurred, or, if the conditions set
forth herein for such application are otherwise not satisfied, then Lender shall
be entitled without notice to or consent from Borrower to apply such Proceeds,
or the balance thereof, at Lender’s option either (a) to the full or partial
payment or prepayment of the Loan Obligations (without premium) in the manner
aforesaid or (b) to the repair, restoration and/or replacement of all or any
part of such Improvements, Equipment and Inventory to which a loss or damage has
occurred.  Any excess Proceeds after such application by Lender shall be paid to
Borrower.
 

 
20

--------------------------------------------------------------------------------

 

4.7 Financial and Other Information.  Provide Lender, and cause Guarantor and
Lessee to provide to Lender, at its address set forth in Section 8.7 and at 2801
Highway 280 South, Suite 305, Birmingham, AL 35223, the following financial
statements and information on a continuing basis during the term of the Loan:
 
(a) Within ninety (90) days after the end of each fiscal year of Borrower,
unaudited financial statements prepared in accordance with GAAP by a nationally
recognized accounting firm or independent certified public accounting firm
acceptable to the Lender, which statements shall include a balance sheet and a
statement of income and expenses for the year then ended.
 
(b) Within one hundred twenty (120) days after the end of each fiscal year of
Emeritus, audited financial statements of Emeritus prepared in accordance with
GAAP by a nationally recognized accounting firm or independent certified public
accounting firm acceptable to Lender, in its commercially reasonable discretion,
which statements shall include a balance sheet and a statement of income and
expenses for the year then ended.  In lieu of its obligations hereunder,
Emeritus may submit to Lender, upon its filing thereof, a copy of its Form 10-K
as filed with the United States Securities and Exchange Commission.
 
(c) Within forty-five (45) days after the end of each of the first three (3)
fiscal quarters, and within ninety (90) days after the end of the fourth fiscal
quarter of the Facility, unaudited interim financial statements of the
operations of the Facility, certified as true and correct in all material
respects by a financial officer of Lessee, prepared in accordance with GAAP,
which statements shall include a balance sheet, statement of income and expenses
and occupancy information for the quarter then ended.  Such statements of the
Facility shall be accompanied by the Summary of Financial Statements and Census
Data attached hereto as Exhibit “D”.
 
(d) Within forty-five (45) days after the end of each of the first three (3)
fiscal quarters of Emeritus, financial statements of Emeritus, including a
balance sheet and a statement of income and expenses for the quarter then ended,
which shall be satisfied by providing a copy of Form 8-K as filed by Emeritus
with the United States Securities and Exchange Commission.
 
(e) If requested by Lender, within thirty (30) days after the filing deadline,
as may be extended from time to time, copies of all federal, state and local tax
returns of Borrower and Emeritus, together with all supporting documentation and
required schedules.
 
(f) If and to the extent applicable, within twenty (20) days after filing or
receipt, all Medicaid cost reports and any amendments thereto filed with respect
to the Facility and all responses, audit reports, or other inquiries with
respect to such cost reports.
 
(g) If and to the extent applicable, within twenty (20) days after receipt,
copies of all licensure and certification survey reports and statements of
deficiencies (with plans of correction attached thereto).
 
(h) If and to the extent applicable, within ten (10) days after receipt, a copy
of the “Medicaid Rate Calculation Worksheet” (or the equivalent thereof) from
the applicable agency.
 

 
21

--------------------------------------------------------------------------------

 

(i) If and to the extent applicable, within ten (10) days of receipt, a
statement of the number of resident days for which the Facility has received the
Medicare default rate for any applicable period.  For purposes herein, “default
rate” shall have the meaning ascribed to it in that certain applicable Medicare
rate notification letter prepared in connection with any review or survey of the
Facility.
 
(j) Within three (3) days after receipt, any and all notices (regardless of
form) from any and all licensing and/or certifying agencies, including but not
limited to, that the Facility’s license is being downgraded to a substandard
category, revoked or suspended, or that action is pending or being considered to
downgrade to a substandard category, revoke or suspend the Facility’s license or
certification.
 
(k) If requested by Lender, evidence of payment by Borrower or Lessee of any
applicable provider bed taxes or similar taxes.
 
(l) If requested by Lender, within forty-five (45) days after the end of each
June and December, and more frequently if requested by Lender, an aged accounts
receivable report for the Facility in sufficient detail to show amounts due from
each class of resident-mix, if applicable (i.e., private, Medicare, Medicaid and
V.A.), by the account age classifications of 30 days, 60 days, 90 days, 120
days, and over 120 days.
 
(m) Until the average daily occupancy of the Facility reaches eighty-five
percent (85%) for three (3) consecutive months, within thirty (30) days after
the end of each month, a certified rent roll for the Facility and monthly
unaudited financial statements of the operations of the Facility, certified as
true and correct in all material respects by a financial officer of Lessee,
prepared in accordance with GAAP, which statements shall include a balance
sheet, statement of income and expenses and occupancy information for the month
then ended.
 
Lender reserves the right to require that the annual and/or quarterly financial
statements of Borrower and Emeritus be audited and prepared by a nationally
recognized accounting firm or independent certified public accounting firm
acceptable to Lender, in its commercially reasonable discretion, at their
respective sole cost and expense, if (i) an Event of Default exists, (ii) if
required by internal policy or by any investor in any securities backed in whole
or in part by the Loan or any rating agency rating such securities, or (iii) if
Lender has reasonable grounds to believe that the unaudited financial statements
do not accurately represent the financial condition of Borrower or Guarantor, as
the case may be.
 
Lender further reserves the right to require such other financial information of
Borrower, Emeritus, Lessee and/or the Facility, at such other times (including
monthly or more frequently) as it shall deem reasonably necessary.  All
financial statements must be in the form and detail as Lender shall from time to
time reasonably request in writing.
 
4.8 Compliance Certificate.  At the time of furnishing the quarterly operating
statements required under the foregoing section, furnish to Lender a compliance
certificate in the form attached hereto as Exhibit “E” executed by the chief
financial officer of the Borrower and the Lessee, respectively, as applicable.
 

 
22

--------------------------------------------------------------------------------

 

4.9 Books and Records.  Keep and maintain at all times at the Facility or the
Lessee’s offices, and upon Lender’s request shall make available at the
Facility, complete and accurate books of account and records (including copies
of supporting bills and invoices) adequate to reflect correctly the results of
the operation of the Facility, and copies of all written contracts, subleases
(if any), and other instruments which affect the Property, which books, records,
contracts, leases (if any) and other instruments shall be subject to examination
and inspection at any reasonable time by Lender (upon reasonable advance notice,
which for such purposes only may be given orally, except in the case of an
emergency or following an Event of Default, in which case no advance notice
shall be required); provided, however, that if an Event of Default has occurred
and is continuing, Borrower shall deliver to Lender upon written demand all
books, records, contracts, subleases (if any) and other instruments relating to
the Facility or its operation and Borrower authorizes Lender to obtain a credit
report on Borrower at any time.
 
4.10 Payment of Indebtedness.  Duly and punctually pay or cause to be paid all
other Indebtedness now owing or hereafter incurred by Borrower in accordance
with the terms of such Indebtedness, except such Indebtedness owing to those
other than Lender which is being contested in good faith and with respect to
which any execution against properties of Borrower has been effectively stayed
and for which reserves and collateral for the payment and security thereof have
been established as determined by Lender in its sole discretion.
 
4.11 Records of Accounts.  Maintain all records, including records pertaining to
the Accounts of Borrower, at the chief executive office of Borrower as set forth
in this Agreement.
 
4.12 Conduct of Business.  Conduct, or, if applicable, cause Lessee to conduct,
the operation of the Facility at all times in a manner consistent with (or
better than) the level of operation of the Facility as of the date hereof,
including without limitation, the following:
 
(a) to maintain the standard of care for the patients of the Facility at all
times at a level necessary to ensure quality care for the patients of the
Facility in accordance with customary and prudent industry standards;
 
(b) to operate the Facility in a prudent manner and in compliance with
applicable laws and regulations relating thereto and cause all Permits,
Reimbursement Contracts, and any other agreements necessary for the use and
operation of the Facility or as may be necessary for participation in applicable
reimbursement programs to remain in effect without reduction in the number of
licensed beds or units authorized for use in any applicable reimbursement
programs;
 
(c) to maintain sufficient Inventory and Equipment of types and quantities at
the Facility to enable Borrower or Lessee, if applicable, adequately to perform
operations of the Facility;
 
(d) to keep all Improvements and Equipment located on or used or useful in
connection with the Facility in good repair, working order and condition,
reasonable wear and tear excepted, and from time to time make all needed and
proper repairs, renewals, replacements, additions, and improvements thereto to
keep the same in good operating condition;
 
(e) to maintain sufficient cash in the operating accounts of the Facility in
order to satisfy the working capital needs of the Facility; and
 

 
23

--------------------------------------------------------------------------------

 

(f) to keep all required Permits current and in full force and effect.
 
4.13 Periodic Surveys.  Furnish or cause Lessee, if applicable, to furnish to
Lender within twenty (20) days of receipt a copy of any applicable licensing
agency survey or report and any statement of deficiencies and/or any other
report indicating that any action is pending or being considered to downgrade
the Facility to a substandard category, and within the time period required by
the particular agency for furnishing a plan of correction also furnish or cause
to be furnished to Lender a copy of the plan of correction generated from such
survey or report for the Facility, and correct or cause to be corrected any
deficiency, the curing of which is a condition of continued licensure or for
full participation in any applicable reimbursement program pursuant to any
Reimbursement Contract for existing patients or for new patients to be admitted
with such coverage, by the date required for cure by such agency (plus
extensions granted by such agency).
 
4.14 Debt Service Coverage Requirements.
 
(a) Achieve, by the quarter ending December 31, 2010, and maintain thereafter
throughout the term, and within forty-five (45) days after the end of each
fiscal quarter of Borrowers, provide evidence to Lender of the achievement of,
the following Debt Service Coverage Ratio until the Loans are paid in full:  a
Debt Service Coverage Ratio after deduction of Assumed Management Fees, of not
less than 1.25 to 1.0 until the Loans are paid in full.
 
(b) If Borrowers fail to achieve or provide evidence of achievement of the Debt
Service Coverage Ratio, Borrowers may deposit with Lender, at Borrower’s option
within fifteen (15) days of such failure, additional cash or other liquid
collateral in an amount which, when added to the first number of the Debt
Service Coverage Ratio, would have resulted in the noncomplying Debt Service
Coverage Ratio having been satisfied.  If after Borrowers have deposited such
additional cash or liquid collateral, Borrowers again fail to achieve or provide
evidence of the achievement of the Debt Service Coverage Ratio requirement set
forth above and such failure continues for two (2) consecutive quarters,
Borrowers may deposit with Lender, at Borrowers’ option within fifteen (15) days
of such failure, additional cash or other liquid collateral (with credit for
amounts currently being held by Lender pursuant to the foregoing sentence), in
an amount which, if the same had been applied on the first (1st) day of the
first quarter for which such noncompliance of the Debt Service Coverage Ratio
occurred to reduce the outstanding principal indebtedness of the Loans, would
have resulted in the noncomplying Debt Service Coverage Ratio having been
satisfied.  Any additional cash or liquid collateral deposited by a Borrower
hereunder in order to achieve the required Debt Service Coverage Ratio and cure
any existing default with respect thereto will be held by Lender in a standard
custodial account and shall constitute additional Collateral for the Loan
Obligations and an “Account” as defined in this Agreement, and, upon the
occurrence of an Event of Default, may be applied by Lender, in such order and
manner as Lender may elect, to the reduction of the Loan Obligations.  Borrowers
shall not be entitled to any interest earned on such additional
Collateral.  Provided that there is no outstanding Default or Event of Default,
such additional Collateral which has not been applied to the Loan Obligations
will be released by Lender at such time as Borrowers provide Lender with
evidence that the required Debt Service Coverage Ratio outlined above has been
achieved and maintained (without regard to any cash deposited pursuant to this
Section 4.14) for two (2) consecutive fiscal quarters.
 

 
24

--------------------------------------------------------------------------------

 

4.15 Capital Expenditures.  Maintain (or cause Lessee to maintain, as the case
may be) the Facility in good condition and make or cause Lessee to make minimum
capital expenditures for the Facility in each fiscal year in the amount of $350
per unit (or such higher amount as may be recommended in Lender’s inspection
report) or the appropriate prorated amount for any partial fiscal year (which
capital expenditures may include those necessary for ordinary repairs and
routine maintenance), and within forty-five (45) days of the end of such fiscal
year, provide commercially reasonable evidence thereof to Lender.  In the event
that Borrower or Lessee shall fail to meet such expenditure requirement,
Borrower shall, upon Lender’s written request, immediately establish and
maintain a capital expenditures reserve fund with Lender equal to the difference
between the required amount per unit and the amount per unit actually spent by
Borrower.  Borrower grants to Lender a right of setoff against all moneys in the
capital expenditures reserve fund, and Borrower shall not permit any other Lien
to exist upon such fund.  The proceeds of such capital expenditures reserve fund
will be disbursed monthly upon Lender’s receipt of commercially reasonable
evidence that Borrower has caused to be made the required capital
expenditures.  Upon Borrower’s or Lessee’s failure to adequately maintain the
Facility in good condition, Lender may, but shall not be obligated to, make such
capital expenditures and may apply the moneys in the capital expenditures
reserve fund for such purpose.  To the extent there are insufficient moneys in
the capital expenditures reserve fund for such purposes, all funds advanced by
Lender to make such capital expenditures shall constitute a portion of the Loan
Obligations, shall be secured by the Mortgage and shall accrue interest at the
Default Rate until paid.  Upon an Event of Default, Lender may apply any moneys
in the capital expenditures reserve fund to the Loan Obligations, in such order
and manner as Lender may elect.  For any partial fiscal year during which the
Loan is outstanding, the required expenditure amount shall be prorated by
multiplying the total of the required amount per unit by a fraction, the
numerator of which is the number of days during such year for which all or part
of the Loan is outstanding and the denominator of which is the number of days in
such year.  During the term of the Loan, Lender may, from time to time, engage a
professional building inspector to conduct an inspection of the Facility.  If
the inspector’s report indicates that repairs or replacements are necessary over
and above the $350 per unit requirement in this paragraph, then Lender shall
require a non-interest bearing escrow fund to ensure completion of such
necessary repairs or replacements.  The amount of any repair escrow shall be
125% of the estimated cost of repairs as determined by the inspector and
Lender.  Lender also shall require an agreement satisfactory to Lender which
will provide for completion of the repairs and/or replacements and the attendant
disbursement of the escrow funds.  All commercially reasonable fees and costs
associated with the inspection, report and subsequent inspections (if required)
shall be paid by Borrower.
 
4.16 Updated Appraisals.  For so long as the Loan remains outstanding, if any
Event of Default shall occur hereunder, or if, in Lender’s commercially
reasonable judgment, a material depreciation in the value of the Property shall
have occurred, then in any such event, Lender, may cause the Property to be
appraised by an appraiser selected by Lender, and in accordance with Lender’s
appraisal guidelines and procedures then in effect, and Borrower agrees to
cooperate in all respects with such appraisals and furnish to the appraisers all
requested information regarding the Property and the Facility.  Borrower agrees
to pay all reasonable costs incurred by Lender in connection with such appraisal
which costs shall be secured by the Mortgage and shall accrue interest at the
Default Rate until paid.
 

 
25

--------------------------------------------------------------------------------

 

4.17 Comply with Covenants and Laws.  Comply and/or cause Lessee to comply, as
applicable, in all material respects, with all applicable covenants and
restrictions of record and all laws, ordinances, rules and regulations and keep
and/or cause Lessee to keep, as applicable, the Facility and the Property in
compliance with all applicable laws, ordinances, rules and regulations,
including, without limitation, the Americans with Disabilities Act and
regulations promulgated thereunder, and laws, ordinances, rules and regulations
relating to zoning, health, building codes, setback requirements, and keep
and/or cause Lessee to keep, as applicable, the Permits for the Facility in full
force and effect.
 
4.18 Taxes and Other Charges.  Subject to Borrower’s right to contest the same
as set forth in Section 9(c) of the Mortgage, pay all taxes, assessments,
charges, claims for labor, supplies, rent, and other obligations which, if
unpaid, might give rise to a Lien against property of Borrower, except Liens to
the extent permitted by this Agreement.
 
4.19 Commitment Letter.  Provide all items and pay all amounts required by the
Commitment Letter. If any term of the Commitment Letter shall conflict with the
terms of this Agreement, this Agreement shall govern and control.  As to any
matter contained in the Commitment Letter, and as to which no mention is made in
this Agreement or the other Loan Documents, the Commitment Letter shall continue
to be in effect and shall survive the execution of this Agreement and all other
Loan Documents.
 
4.20 Certificate.  Upon Lender’s written request, furnish Lender with a
certificate stating that Borrower has complied with and is in compliance with
all terms, covenants and conditions of the Loan Documents to which Borrower is a
party and that there exists no Default or Event of Default or, if such is not
the case, that one or more specified events have occurred, and that the
representations and warranties contained herein are true and correct with the
same effect as though made on the date of such certificate.
 
4.21 Notice of Fees or Penalties.  Immediately notify Lender, upon Borrower’s
actual knowledge thereof, of the assessment by any state or any health or
licensing agency of any fines or penalties against Borrower, Lessee, or the
Facility.
 
4.22 Lease Agreement.  Emerivent Bradenton shall:
 
(a) Maintain the Lease Agreement in full force and effect and timely perform all
of its obligations thereunder and not permit the termination or amendment of the
Lease Agreement unless the prior written consent of Lender is first obtained
(which consent will not be unreasonably withheld or delayed); provided, however,
that Lender’s prior consent shall not be required for termination of the Lease
Agreement in the event of emergency situations (i.e., termination of the
Facility’s license;
 
(b) In the event that proceedings are instituted to terminate the Facility’s
license, immediately engage oversight management services from a management
company reasonably acceptable to the Lender; and
 
(c) In the event that bankruptcy or insolvency proceedings are instituted by or
against Lessee, Borrower shall (to the extent permitted by the applicable
bankruptcy court having
 

 
26

--------------------------------------------------------------------------------

 

jurisdiction over such proceedings), upon written instruction received from
Lender, terminate the Lease Agreement.
 
4.23 Loan Closing Certification.  Immediately notify Lender in writing, in the
event any representation or warranty contained in that certain Loan Closing
Certification of even date herewith, executed by Borrower for the benefit of
Lender, becomes untrue or there shall have been any material adverse change in
any such representation or warranty.
 
4.24 Compliance with Anti-Terrorism, Embargo, Sanctions and Anti-Money
Laundering Laws. Borrower shall comply with all Requirements of Law relating to
money laundering, anti-terrorism, trade embargos and economic sanctions, now or
hereafter in effect.  Upon Lender's request from time to time during the term of
the Loan, Borrower shall certify in writing to Lender that Borrower's
representations, warranties and obligations under Sections 3.32 and 3.33 and
this Section 4.24 remain true and correct and have not been breached.  Borrower
shall immediately notify Lender in writing if any of such representations,
warranties or covenants are no longer true or have been breached or if Borrower
has a reasonable basis to believe that they may no longer be true or have been
breached.  In connection with such an event, Borrower shall comply with all
Requirements of Law and directives of Governmental Authorities and, at Lender's
request, provide to Lender copies of all notices, reports and other
communications exchanged with, or received from, Governmental Authorities
relating to such an event.  Borrower shall also reimburse Lender any expense
incurred by Lender in evaluating the effect of such an event on the Loan and
Lender's interest in the collateral for the Loan, in obtaining any necessary
license from Governmental Authorities as may be necessary for Lender to enforce
its rights under the Loan Documents, and in complying with all Requirements of
Law applicable to Lender as the result of the existence of such an event and for
any penalties or fines imposed upon Lender as a result thereof.
 
4.25 Immediate Repair Escrow.  Pursuant to the Immediate Repair Escrow
Agreements, establish and maintain the immediate repairs escrow with Lender and
complete those certain repairs required by Lender and set forth on Exhibit “F”
attached hereto.
 
4.26 Brighton Facility Food Services Status.  Borrower shall make the necessary
changes to the manner in which food services are provided to the residents of
the Brighton Facility in order to maintain unlicensed status with the Michigan
Bureau of Children and Adult Licensing, which changes are in process and shall
be completed no later than May 1, 2009.   Borrower shall deliver to Lender
satisfactory evidence that all such required changes have occurred prior to May
1, 2009.
 
ARTICLE V
 
NEGATIVE COVENANTS OF BORROWER
 
Until the Loan Obligations have been paid in full, Borrower shall not, with
respect to itself, its Loan or its Facility:
 
5.1 Assignment of Licenses and Permits.  Assign or transfer, or permit Lessee to
assign or transfer, any of its interest in any Permits or Reimbursement
Contracts (including rights to payment thereunder) pertaining to the Facility,
or assign, transfer, or remove or permit any other person to assign, transfer,
or remove any records pertaining to the Facility including,
 

 
27

--------------------------------------------------------------------------------

 

without limitation, patient records, medical and clinical records (except for
removal of such patient records as directed by the patients owning such records
and except as may be required by applicable law, regulation and/or judicial or
administrative order), without Lender’s prior written consent, which consent may
be granted or refused in Lender’s sole discretion.
 
5.2 No Liens; Exceptions.  Create, incur, assume or suffer to exist any Lien
upon or with respect to the Facility or any of its properties, rights, income or
other assets relating thereto, including, without limitation, the Collateral,
whether now owned or hereafter acquired, other than the following permitted
Liens (“Permitted Encumbrances”):
 
(a) Liens at any time existing in favor of the Lender,
 
(b) Inchoate Liens arising by operation of law for the purchase of labor,
services, materials, equipment or supplies, provided payment shall not be
delinquent and, if such Lien is a lien upon any of the Property or Improvements,
such Lien must be fully disclosed to Lender and bonded off and removed from the
Property and Improvements, within thirty (30) days of its creation, in a manner
satisfactory to Lender,
 
(c) Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance or other forms of governmental
insurance or benefits, or to secure performance of tenders, statutory
obligations, leases and contracts (other than for money borrowed or for credit
received with respect to property acquired) entered into in the ordinary course
of business as presently conducted or to secure obligations for surety or appeal
bonds, and
 
(d) Liens for current year’s taxes, assessments or governmental charges or
levies provided payment thereof shall not be delinquent.
 
5.3 Merger, Consolidation, Etc.  Except as otherwise provided in the Mortgage,
consummate any merger, consolidation or similar transaction of Borrower, or
sell, assign, lease or otherwise dispose of substantially all of its assets
(whether now or hereafter acquired), without the prior written consent of
Lender, which consent may be granted or refused in Lender’s sole discretion.
 
5.4 Maintain Single-Purpose Entity Status.
 
(a) Engage in any business or activity other than the ownership, maintenance,
and operations, pursuant to the Lease, as applicable, of the Property, and
activities incidental thereto;
 
(b) Acquire or own any material assets other than (i) the Property and the
improvements located thereon, and (ii) such incidental machinery, equipment,
fixtures and other personal property as may be necessary for the operation of
the Property for its intended purpose as contemplated herein;
 
(c) Merge into or consolidate with any Person or dissolve, terminate or
liquidate in whole or in part, transfer or otherwise dispose of all or
substantially all of its assets (except as permitted in the Loan Documents) or
change its legal structure, without in each case Lender’s consent;
 

 
28

--------------------------------------------------------------------------------

 

(d) Without the prior written consent of Lender, amend, modify, terminate or
fail to comply with the provisions of its certificate of formation and/or
limited liability company operating agreement, as either of the same may be
further amended or supplemented, if such amendment, modification, termination or
failure to comply would adversely affect its status as a Single Purpose Entity
or its ability to perform its obligations hereunder, under the Note or any other
document evidencing or securing the Loan;
 
(e) Own any subsidiary or make any investment in, any Person without the consent
of Lender;
 
(f) Commingle its funds or assets with assets of, or pledge its assets with or
for, any of its general partners, members, shareholders, Affiliates, principals
or any other Person, except as permitted under the Loan Documents;
 
(g) Incur any debt, secured or unsecured, direct or contingent (including
guaranteeing any obligation), other than the Loan and trade payables incurred in
the ordinary course of business, payable within 90 days of the date incurred,
based on historical amounts;
 
(h) Fail to maintain its records, books of account and bank accounts separate
and apart from those of its general partners, members, shareholders, principals
and Affiliates, the Affiliates of any of its general partners, members,
shareholders, principals, and any other Person;
 
(i) Except for the Lease, enter into any contract or agreement with any of its
general partners, members, shareholders, principals or Affiliates, or the
Affiliates of any of its general partners, members, shareholders, principals
except upon terms and conditions that are intrinsically fair and substantially
similar to those that would be available on an arms-length basis with third
parties;
 
(j) Seek its dissolution or winding up in whole, or in part;
 
(k) Maintain its assets in such a manner that it will be costly or difficult to
segregate, ascertain or identify its individual assets from those of any of its
general partners, members, shareholders, principals and Affiliates, the
Affiliates of any of its general partners, members, shareholders, principals or
any other Person;
 
(l) Hold itself out to be responsible for the debts of another Person or pay
another Person’s liabilities out of its own funds, except as expressly provided
in the Loan Documents;
 
(m) Make any loans or advances to any third party, including any of its general
partners, members, shareholders, principals or Affiliates, or the Affiliates of
any of its general partners, members, shareholders, principals, except as
provided or allowed in the Loan Documents;
 
(n) Fail to have prepared and filed its own tax returns, to the extent required
by applicable law;
 
(o) Fail either to hold itself out to the public as a legal Person separate and
distinct from any other Person or to conduct its business solely in its own
name, in order not (i)
 

 
29

--------------------------------------------------------------------------------

 

to mislead others as to the identity with which such other party is transacting
business, or (ii) to suggest that it is responsible for the debts of any third
party (including any of its members or Affiliates, or any general partner,
member, principal or Affiliate thereof) except as provided or allowed in the
Loan Documents; or
 
(p) Fail to maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations.
 
5.5 Change of Business.  Make any material change in the nature of its business
as it is being conducted as of the date hereof.
 
5.6 Changes in Accounting.  Change its methods of accounting, unless such change
is permitted by GAAP, and provided such change does not have the effect of
curing or preventing what would otherwise be an Event of Default or Default had
such change not taken place.
 
5.7 ERISA.
 
(a) Agree to, enter into or consummate any transaction which would render it
unable to confirm that (i) it is not an “employee benefit plan” as defined in
Section 3(32) of ERISA, which is subject to Title I of ERISA, or a “governmental
plan” within the meaning of Section 3(32) of ERISA; (ii) it is not subject to
state statutes regulating investments and fiduciary obligations with respect to
governmental plans; and (iii) less than twenty-five percent (25%) of each of its
outstanding class of equity interests are held by “benefit plan investors”
within the meaning of 29 C.F.R. § 2510.3-101(f)(2);
 
(b) Engage in a non-exempt prohibited transaction described in Section 406 of
ERISA or Section 4975 of the Code, as such sections relate to Borrower, or in
any transaction that would cause any obligation or action taken or to be taken
hereunder (or the exercise by Lender of any of its rights under the Loan
Documents) to be a non-exempt prohibited transaction under ERISA.
 
5.8 Transactions with Affiliates.  Enter into any transaction with a Person
which is an Affiliate of Borrower other than in the ordinary course of its
business and on fair and reasonable terms no less favorable to Borrower, than
those they could obtain in a comparable arms-length transaction with a Person
not an Affiliate; provided that, Lender agrees that for the purposes of the Loan
Documents, the Lease satisfies the foregoing conditions.
 
5.9 Transfer of Ownership Interests.  Permit Emeritus to reduce its ownership
interest in Borrower unless the written consent of the Lender is first obtained,
which consent may be granted or refused in Lender’s sole discretion.
 
5.10 Change of Use.  Alter or change the use of the Facility or permit any
management agreement for the Facility other than the Lease Agreement or enter
into any operating lease for the Facility (other than the Lease Agreement),
unless Borrower first notifies Lender and provides Lender a copy of the proposed
lease agreement or management agreement, obtains Lender’s written consent
thereto, which consent may be withheld in Lender’s sole
 

 
30

--------------------------------------------------------------------------------

 

discretion, and obtains and provides Lender with a subordination agreement in
form satisfactory to Lender, as determined by Lender in its sole discretion,
from such manager or lessee subordinating to all rights of Lender.
 
5.11 Place of Business.  Change its chief executive office or its principal
place of business without first giving Lender at least thirty (30) days prior
written notice thereof and promptly providing Lender such information and
amendatory financing statements as Lender may request in connection therewith.
 
5.12 Acquisitions.  Directly or indirectly, purchase, lease, manage, own,
operate, or otherwise acquire any property or other assets (or any interest
therein) which are not used in connection with the operation of the Facility.
 
5.13 Dividends, Distributions and Redemptions.  Except as hereinafter provided
or as otherwise consented to by Lender in writing, declare or pay any
distributions to its shareholders, members or partners, as applicable, or
purchase, redeem, retire, or otherwise acquire for value, any ownership
interests in Borrower now or hereafter outstanding, return any capital to its
shareholders, members or partners as applicable, or make any distribution of
assets to its shareholders, members or partners, as applicable.
 
5.14 Indebtedness.  Incur, create, assume or permit to exist any indebtedness or
liability on account of deposits or advances or any indebtedness or liability
for borrowed money, or any other indebtedness or liability evidenced by notes,
bonds, debentures or similar obligations, except (a) indebtedness evidenced by
the Note, and any of the other Loan Obligations, and/or (b) in the event of
Borrower’s assumption of the responsibility for the operations of the Facility,
indebtedness incurred in the ordinary course of business.
 


ARTICLE VI
 
ENVIRONMENTAL HAZARDS
 
6.1 Prohibited Activities and Conditions.  Except for matters covered by a
written program of operations and maintenance approved in writing by Lender (an
“O&M Program”) or matters described in Section 6.2, no Borrower shall cause or
permit any of the following:
 
(a) The presence, use, generation, release, treatment, processing, storage
(including storage in above ground and underground storage tanks), handling, or
disposal-of any Hazardous Materials in, on or under the Property or any
Improvements in violation of applicable Hazardous Materials Laws;
 
(b) The transportation of any Hazardous Materials to, from, or across the
Property in violation of applicable Hazardous Materials Laws,
 
(c) Any occurrence or condition on the Property or in the Improvements or any
other property of Borrower that is adjacent to the Property, which occurrence or
condition is or may be in violation of Hazardous Materials Laws; or
 

 
31

--------------------------------------------------------------------------------

 

(d) Any violation of or noncompliance with the terms of any Environmental Permit
with respect to the Property, the Improvements or any property of Borrower that
is adjacent to the Property.
 
The matters described in clauses (a) through (d) above are referred to
collectively in this Article VI as “Prohibited Activities and Conditions” and
individually as a “Prohibited Activity and Condition.”
 
6.2 Exclusions.  Notwithstanding any other provision of Article VI to the
contrary, “Prohibited Activities and Conditions” shall not include the safe and
lawful use and storage of quantities of (a) pre-packaged supplies, medical
waste, Hazardous Materials, cleaning materials and petroleum products
customarily used in the operation and maintenance of comparable facilities, (b)
cleaning materials, personal grooming items and other items sold in pre-packaged
containers for consumer use and used by occupants of the Facility, and (c)
petroleum products used in the operation and maintenance of motor vehicles from
time to time located on the Property’s parking areas, so long as all of the
foregoing are used, stored, handled, transported and disposed of in compliance
with Hazardous Materials Laws.
 
6.3 Preventive Action.  Each Borrower shall take all appropriate steps
(including the inclusion of appropriate provisions in any Leases approved by
Lender which are executed after the date of this Agreement) to prevent its
employees, agents, contractors, tenants and occupants of the Facility from
causing or permitting any Prohibited Activities and Conditions.
 
6.4 O & M Program Compliance.  If an O&M Program has been established with
respect to Hazardous Materials, each Borrower shall comply in a timely manner
with, and cause all employees, agents, and contractors of Borrower and any other
persons present on the Property to comply with the O&M Program.  All costs of
performance of Borrower’s obligations under any O&M Program shall be paid by
Borrower, and Lender’s out-of-pocket costs incurred in connection with the
monitoring and review of the O&M Program and Borrower’s performance shall be
paid by Borrower upon demand by Lender.  Any such out-of-pocket costs of Lender
which Borrower fails to pay promptly shall become an additional part of the Loan
Obligations.
 
6.5 Borrower’s Environmental Representations and Warranties.  Each Borrower
represents and warrants to Lender that, except as previously disclosed by
Borrower to Lender in writing:
 
(a) Borrower has not at any time caused or permitted any Prohibited Activities
and Conditions;
 
(b) To Borrower’s knowledge, no Prohibited Activities and Conditions exist or
have existed;
 
(c) The Property and the Improvements do not now contain any underground storage
tanks, and, to the best of Borrower’s knowledge, the Property and the
Improvements have not contained any underground storage tanks in the past.  If
there is an underground storage tank located on the Property or the Improvements
which has been previously disclosed by Borrower to Lender in writing, that tank
complies with all requirements of Hazardous Materials Laws;
 

 
32

--------------------------------------------------------------------------------

 

(d) Borrower has complied with all Hazardous Materials Laws, including all
requirements for notification regarding releases of Hazardous Materials relating
to the Property.  Without limiting the generality of the foregoing, Borrower has
obtained all Environmental Permits required for the operation of the Property
and the Improvements in accordance with Hazardous Materials Laws now in effect
and all such Environmental Permits are in full force and effect.  To the best of
Borrower’s knowledge, no event has occurred with respect to the Property and/or
Improvements that constitutes, or with the passing of time or the giving of
notice would constitute, noncompliance with the terms of any Environmental
Permit;
 
(e) There are no actions, suits, claims or proceedings pending or, to the best
of Borrower’s knowledge, threatened that involves the Property and/or the
Improvements and allege, arise out of, or relate to any Prohibited Activity, and
Condition;
 
(f) Borrower has not received written any complaint, order, notice of violation
or other communication from any Governmental Authority with regard to air
emissions, water discharges, noise emissions or Hazardous Materials, or any
other environmental, health or safety matters affecting the Property, the
Improvements or any other property of Borrower that is adjacent to the
Property.  The representations and warranties in this Article VI shall be
continuing representations and warranties that shall be deemed to be made by
Borrower throughout the term of the Loan evidenced by the Note, until the Loan
Obligations have been paid in full.
 
6.6 Notice of Certain Events.  Each Borrower shall promptly notify Lender in
writing of any and all of the following that may occur:
 
(a) Borrower’s discovery of any Prohibited Activity and Condition;
 
(b) Borrower’s receipt of or actual knowledge of any complaint, order, notice of
violation or other communication from any Governmental Authority or other person
with regard to present, or future alleged Prohibited Activities and Conditions
or any other environmental, health or safety matters affecting the Property, the
Improvements or any other property of Borrower that is adjacent to the Property;
or
 
(c) Any representation or warranty in this Article VI which becomes untrue at
any time after the date of this Agreement.
 
Any such notice given by Borrower shall not relieve Borrower of, or result in a
waiver of, any obligation under this Agreement, the Note, or any of the other
Loan Documents.
 
6.7 Costs of Inspection.  Borrowers shall pay promptly the reasonable costs of
any environmental inspections, tests or audits required by Lender in connection
with any foreclosure or deed in lieu of foreclosure, or, if required by Lender,
as a condition of Lender’s consent to any “Transfer” (as defined in the
Mortgage), or required by Lender following a commercially reasonable
determination by Lender that Prohibited Activities and Conditions may
exist.  Any such costs incurred by Lender (including the reasonable fees and
out-of-pocket costs of attorneys and technical consultants whether incurred in
connection with any judicial or administrative process or otherwise) which
Borrower fails to pay promptly shall become an additional part of the Loan
Obligations.
 

 
33

--------------------------------------------------------------------------------

 

6.8 Remedial Work.  If any investigation, site monitoring, containment,
clean-up, restoration or other remedial work (“Remedial Work”) is necessary to
comply with any Hazardous Materials Law or order of any Governmental Authority
that has or acquires jurisdiction over the Property, the Improvements or the
use, operation or improvement of the Property under any Hazardous Materials Law,
Borrower shall, by the earlier of (a) the applicable deadline required by
Hazardous Materials Law or (b) thirty (30) days after notice from Lender
demanding such action, begin performing the Remedial Work, and thereafter
diligently prosecute it to completion, and shall in any event complete such work
by the time required by applicable Hazardous Materials Law.  If Borrower fails
to begin on a timely basis or diligently prosecute any required Remedial Work,
Lender may, at its option, cause the Remedial Work to be completed, in which
case Borrower shall reimburse Lender on demand for the cost of doing so.  Any
reimbursement due from Borrower to Lender shall become part of the Loan
Obligations.
 
6.9 Cooperation with Governmental Authorities.  Each Borrower shall cooperate
with any inquiry by any Governmental Authority and shall comply with any
governmental or judicial order which arises from any alleged Prohibited Activity
and Condition.  Notwithstanding the foregoing, Borrower shall be entitled to
challenge in good faith the validity, scope or extent of any such governmental
or judicial order.
 
6.10 Indemnity.
 
(a) Borrower shall hold harmless, defend and indemnify (i) Lender, (ii) any
prior owner or holder of the Note, (iii) the officers, directors, partners,
agents, shareholders, employees and trustees of any of the foregoing, and (iv)
the heirs, legal representatives, successors and assigns of each of the
foregoing (together, the “Indemnitees”) against all proceedings, claims,
damages, losses, expenses, penalties and costs (whether initiated or sought by
any Governmental Authority or private parties), including fees and out of pocket
expenses of attorneys and expert witnesses, investigatory fees, and remediation
costs, whether incurred in connection with any judicial or administrative
process or otherwise, arising directly or indirectly from any of the following:
 
(A) Any breach of any representation or warranty of Borrower in this Article VI;
 
(B) Any failure by Borrower to perform any of its obligations under this Article
VI;
 
(C) The existence or alleged existence of any Prohibited Activity and Condition;
 
(D) The presence or alleged presence of Hazardous Materials in, on, or around
under the Property, the Improvements or any property of Borrower that is
adjacent to the Property; or
 
(E) Actual or alleged violation of any Hazardous Materials Law.
 

 
34

--------------------------------------------------------------------------------

 

(b) Counsel selected by Borrower to defend Indemnitees shall be subject to the
reasonable approval of those Indemnitees.  Notwithstanding anything contained
herein, any Indemnitee may elect to defend any claim or legal or administrative
proceeding at Borrower’s reasonable expense if such Indemnitee has reason to
believe that its interests are not being adequately represented or diverge from
other interests being represented by such counsel (but Borrower shall be
obligated to bear the expense of at most only one such separate
counsel).  Nothing contained herein shall prevent an Indemnitee from employing
separate counsel in any such action at any time and participating in the defense
thereof at its own expense.
 
(c) Borrower shall not, without the prior written consent of those Indemnitees
who are named as parties to a claim or legal or administrative proceeding (a
“Claim”) settle or compromise the Claim if the settlement (i) results in the
entry of any judgment that does not include as an unconditional term the
delivery by the claimant or plaintiff to Lender of a written release of those
Indemnitees, reasonably satisfactory in form and substance to Lender; or (ii)
may materially and adversely affect any Indemnitee, as determined by such
Indemnitee in its sole discretion.
 
(d) The liability of Borrower to indemnify the Indemnitees shall not be limited
or impaired by any of the following, or by any failure of Borrower or Guarantor
to receive notice of or consideration for any of the following:
 
(i) Any amendment or modification of any Loan Document;
 
(ii) Any extensions of time for performance required by any of the Loan
Documents;
 
(iii) The accuracy or inaccuracy of any representations and warranties made by
Borrower under this Agreement or any other Loan Document;
 
(iv) The release of Borrower or any other person, by Lender or by operation of
law, from performance of any obligation under any of the Loan Documents;
 
(v) The release or substitution in whole or in part of any security for the Loan
Obligations; and
 
(vi) Lender’s failure to properly perfect any lien or security interest given as
security for the Loan Obligations.
 
(e) Borrower shall, at its own cost and expense, do all of the following:
 
(i) Pay or satisfy any judgment or decree that may be entered against any
Indemnitee or Indemnitees in any legal or administrative proceeding incident to
any matters against which Indemnitees are entitled to be indemnified under this
Article VI, subject to Borrower’s right to lawfully defend and challenge the
same;
 

 
35

--------------------------------------------------------------------------------

 

(ii) Reimburse Indemnitees for any reasonable expenses paid or incurred in
connection with any matters against which Indemnitees are entitled to be
indemnified under this Article VI; and
 
(iii) Reimburse Indemnitees for any and all reasonable expenses, including fees
and costs of attorneys and expert witnesses, paid or incurred in connection with
the enforcement by Indemnitees of their rights under this Article VI, or in
monitoring and participating in any legal or administrative proceeding.
 
(f) In any circumstances in which the indemnity under this Article VI applies,
Lender may employ its own legal counsel and consultants to prosecute, defend or
negotiate any claim or legal or administrative proceeding and Lender, with the
prior written consent of Borrower (which shall not be unreasonably withheld,
delayed or conditioned) may settle or compromise any action or legal or
administrative proceeding.  Borrower shall reimburse Lender upon demand for all
reasonable costs and expenses incurred by Lender, including all reasonable costs
of settlements entered into in good faith, and the reasonable fees and out of
pocket expenses of such attorneys and consultants.
 
(g) The provisions of this Article VI shall be in addition to any and all other
obligations and liabilities that Borrower may have under the applicable law or
under the other Loan Documents, and each Indemnitee shall be entitled to
indemnification under this Article VI without regard to whether Lender or that
Indemnitee has exercised any rights against the Property and/or the Improvements
or any other security, pursued any rights against any guarantor, or pursued any
other rights available under the Loan Documents or applicable law.  If Borrower
consists of more than one Person or entity, the obligation of those Persons or
entities to indemnify the Indemnitees under this Article VI shall be joint and
several.  The obligations of Borrower to indemnify the Indemnitees under this
Article VI shall survive any repayment or discharge of the Loan Obligations, any
foreclosure proceeding, any foreclosure sale, any delivery of any deed in lieu
of foreclosure, and any release of record of the lien of the Mortgage.
 
ARTICLE VII
 
EVENTS OF DEFAULT AND REMEDIES
 
7.1 Events of Default.  The occurrence of any one or more of the following shall
constitute an “Event of Default” hereunder:
 
(a) The failure by either Borrower to pay any installment of principal,
interest, or other payments required under a Note, the Mortgage or any other
Loan Document on the day same becomes due after the expiration of any applicable
cure period;
 
(b) Either Borrower’s violation of any covenant set forth in Article V hereof;
 
(c) Either Borrower’s failure to deliver or cause to be delivered the financial
statements and information set forth in Section 4.7 above within the times
required and such failure is not cured within thirty (30) days following
Lender’s written notice to Borrower thereof;
 

 
36

--------------------------------------------------------------------------------

 

(d) The failure of either Borrower properly and timely to perform or observe any
covenant or condition set forth in this Agreement (other than those specified in
this Section 7.1) or any other Loan Documents which is susceptible of being
cured and is not cured within any applicable cure period as set forth herein or
in such other Loan Document or, if no cure period is specified therefor, is not
cured within thirty (30) days of Lender’s notice to Borrower of such Default;
provided, however, that if such Default cannot be cured within such thirty (30)
day period, such cure period shall be extended for an additional sixty (60)
days, as long as Borrower is diligently and in good faith prosecuting said cure
to completion;
 
(e) The filing by either Borrower or Lessee or Guarantor of a voluntary
petition, or the adjudication of any of the aforesaid Persons, or the filing by
any of the aforesaid Persons of any petition or answer seeking or acquiescing,
in any reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief for itself under any present or future federal,
state or other statute, law or regulation relating to bankruptcy, insolvency or
other relief for debtors, or if any of the aforesaid Persons should seek or
consent to or acquiesce in the appointment of any trustee, receiver or
liquidator for itself or of all or any substantial part of its property or of
any or all of the rents, revenues, issues, earnings, profits or income thereof,
or the mailing of any general assignment for the benefit of creditors or the
admission in writing by any of the aforesaid Persons of its inability to pay its
debts generally as they become due;
 
(f) The entry by a court of competent jurisdiction of an order, judgment, or
decree approving a petition filed against either Borrower, Guarantor or Lessee
which such petition seeks any reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any present or
future federal, state or other statute, law or regulation relating to
bankruptcy, insolvency, or other relief for debtors, which order, judgment or
decree remains unvacated and unstayed for an aggregate of sixty (60) days
(whether or not consecutive) from the date of entry thereof, or the appointment
of any trustee, receiver or liquidator of any of the aforesaid Persons or of all
or any substantial part of its properties or of any or all of the rents,
revenues, issues, earnings, profits or income thereof which appointment shall
remain unvacated and unstayed for an aggregate of sixty (60) days (whether or
not consecutive);
 
(g) Unless otherwise permitted hereunder or under any other Loan Documents, the
sale, transfer, lease, assignment, or other disposition, voluntarily or
involuntarily, of the Collateral, or any material part thereof, or, except for
Permitted Encumbrances as described in Section 5.2 above, any further
encumbrance of the Collateral, unless the prior written consent of Lender is
obtained, which consent may be withheld in Lender’s commercially reasonable
discretion;
 
(h) Any certificate, statement, representation, warranty or audit heretofore or
hereafter furnished by or on behalf of Borrower or Lessee or Guarantor pursuant
to or in connection with this Agreement (including, without limitation,
representations and warranties contained herein or in any Loan Documents) or as
an inducement to Lender to make the Loan to Borrower, (i) proves to have been
false in any material respect at the time when the facts therein set forth were
stated or certified, (ii) proves to have omitted any substantial contingent or
unliquidated liability or claim against Borrower, Guarantor or Lessee, or (iii) 
on the date of execution of this Agreement there shall have been any materially
adverse change in any of the
 

 
37

--------------------------------------------------------------------------------

 

acts previously disclosed by any such certificate, statement, representation,
warranty or audit, which change shall not have been disclosed to Lender in
writing at or prior to the time of such execution;
 
(i) The failure of Borrower to correct, or to cause Lessee to correct, within
the time deadlines set by any applicable licensing agency, any deficiency which
would result in the following actions by such agency with respect to the
Facility:
 
(i) a termination of any Reimbursement Contract or any Permit; or
 
(ii) a ban on new admissions.
 
(j) Borrower, Lessee, or the Facility should be assessed fines or penalties by
any state or any health or licensing agency having jurisdiction over such
Persons or the Facility in excess of $150,000;
 
(k) A final non-appealable judgment shall be rendered by a court of law or
equity against Borrower or Lessee or Guarantor in excess of $250,000, and the
same shall remain undischarged for a period of thirty (30) days, unless such
judgment is either (i) fully covered by collectible insurance and such insurer
has within such period acknowledged such coverage in writing, or (ii) although
not fully covered by insurance, enforcement of such judgment has been
effectively stayed, such judgment is being contested or appealed by appropriate
proceedings and Borrower or Lessee or Guarantor as the case may be, has
established reserves adequate for payment in the event such Person is ultimately
unsuccessful in such contest or appeal and evidence thereof is provided to
Lender;
 
(l) The occurrence of any materially adverse change in the financial condition
or prospects of Borrower, Guarantor, or Lessee or the existence of any other
condition which, in Lender’s reasonable determination, constitutes a material
impairment of any such Person’s ability to operate the Facility or of such
Person’s ability to perform their respective obligations under the Loan
Documents, which is not remedied within thirty (30) days after written notice;
or
 
(m)  The failure of Guarantor to maintain either or both the Minimum Liquidity
Covenant and the Fixed Charge Coverage Ratio, as such terms are defined in
Sections 16 and 17, respectively, of the Guaranty Agreement.
 
Notwithstanding anything in this Section, all requirements of notice shall be
deemed eliminated if Lender is prevented from declaring an Event of Default by
bankruptcy or other applicable law.  The cure period, if any, shall then run
from the occurrence of the event or condition of Default rather than from the
date of notice.
 
7.2 Remedies.  Upon the occurrence of any one or more of the foregoing Events of
Default, Lender may, at its option:
 
(a) Declare the entire unpaid principal of the Loan Obligations to be, and the
same shall thereupon become, immediately due and payable, without presentment,
protest or further demand or notice of any kind, all of which are hereby
expressly waived; and/or
 

 
38

--------------------------------------------------------------------------------

 

(b) Proceed to protect and enforce its rights by action at law (including,
without limitation, bringing suit to reduce any claim to judgment), suit in
equity and other appropriate proceedings including, without limitation, for
specific performance of any covenant or condition contained in this Agreement;
and/or
 
(c) Exercise any and all rights and remedies afforded by the laws of the United
States, the states in which any of the Property or other Collateral is located
or any other appropriate jurisdiction as may be available for the collection of
debts and enforcement of covenants and conditions such as those contained in
this Agreement and the Loan Documents; and/or
 
(d) Exercise the rights and remedies of setoff and/or banker’s lien against the
interest of Borrower in and to every account and other property of Borrower
which is in the possession of Lender or any Person who then owns a participating
interest in the Loan, to the extent of the full amount of the Loan; and/or
 
(e) Exercise its rights and remedies pursuant to any other Loan Documents.
 
ARTICLE VIII
 
MISCELLANEOUS
 
8.1 Waiver.  No remedy conferred upon, or reserved to, a party in this Agreement
or any of the other Loan Documents is intended to be exclusive of any other
remedy or remedies, and each and every remedy shall be cumulative and shall be
in addition to every other remedy given hereunder or now or hereafter existing
in law or in equity. Exercise of or omission to exercise any right of a party
hereto shall not affect any subsequent right of a party to exercise the
same.  No course of dealing between Borrower and Lender or any delay on a
party’s part in exercising any rights shall operate as a waiver of any of such
party’s rights.  No waiver of any Default under this Agreement or any of the
other Loan Documents shall extend to or shall affect any subsequent or other
then existing Default or shall impair any rights, remedies or powers of either
party hereto.
 
8.2 Costs and Expenses.  Each Borrower will bear all taxes, fees and expenses
(including actual reasonable attorneys’ fees and expenses of counsel for Lender)
in connection with its Loan, the Note, the preparation of this Agreement and the
other Loan Documents (including any amendments hereafter made), and in
connection with any modifications thereto and the recording of any of the Loan
Documents.  If, at any time, a Default occurs or Lender becomes a party to any
suit or proceeding in order to protect its interests or priority in any
collateral for any of the Loan Obligations or its rights under this Agreement or
any of the Loan Documents, or if Lender is made a party to any suit or
proceeding by virtue of the Loan, this Agreement or any Collateral and as a
result of any of the foregoing, the Lender employs counsel to advise or provide
other representation with respect to this Agreement, or to collect the balance
of the Loan Obligations, or to take any action in or with respect to any suit or
proceeding relating to this Agreement, any of the other Loan Documents, any
Collateral, Borrower, Guarantor or Lessee, or to protect, collect, or liquidate
any of the security for the Loan Obligations, or attempt to enforce any security
interest or lien granted to the Lender by any of the Loan Documents, then in any
such events, all of the actual reasonable attorney’s fees arising from such
services, including attorneys’ fees for preparation of litigation and in any
appellate or bankruptcy
 

 
39

--------------------------------------------------------------------------------

 

proceedings, and any reasonable expenses, costs and charges relating thereto
shall constitute additional obligations of Borrower to Lender payable on demand
of the Lender.  Without limiting the foregoing, Borrower has undertaken the
obligation for payment of, and shall pay, all recording and filing fees, revenue
or documentary stamps or taxes, intangibles taxes, and other taxes, expenses and
charges payable in connection with this Agreement, any of the Loan Documents,
the Loan Obligations, or the filing of any financing statements or other
instruments required to effectuate the purposes of this Agreement, and should
Borrower fail to do so, Borrower agrees to reimburse Lender for the amounts paid
by Lender, together with penalties or interest, if any, incurred by Lender as a
result of underpayment or nonpayment.  Such amounts shall constitute a portion
of the Loan Obligations, shall be secured by the Mortgage and shall bear
interest at the Default Rate (as defined in the Note) from the date advanced
until repaid.
 
8.3 Performance of Lender.  At its option, upon Borrower’s failure to do so,
Lender may make any payment or do any act on Borrower’s behalf that Borrower or
others are required to do to remain in compliance with this Agreement or any of
the other Loan Documents, and Borrower agrees to reimburse Lender, on demand,
for any payment made or expense incurred by Lender pursuant to the foregoing
authorization, including, without limitation, reasonable attorneys’ fees, and
until so repaid any sums advanced by Lender shall constitute a portion of the
Loan Obligations, shall be secured by the Mortgage and shall bear interest at
the Default Rate (as defined in the Note) from the date advanced until repaid.
 
8.4 Indemnification.  Each Borrower shall, at its sole cost and expense,
protect, defend, indemnify and hold harmless the Indemnified Parties from and
against any and all claims, suits, liabilities (including, without limitation,
strict liabilities), actions, proceedings, obligations, debts, damages, losses,
costs, expenses, diminutions in value, fines, penalties, charges, fees,
expenses, judgments, awards, amounts paid in settlement, punitive damages,
foreseeable and unforeseeable consequential damages, of whatever kind or nature
(including but not limited to reasonable attorneys’ fees and other costs of
defense) imposed upon or incurred by or asserted against Lender by reason of
(a) ownership of the Note, the Mortgage, the Property or any interest therein or
receipt of any Rents (as defined in the Mortgage), (b) any amendment to, or
restructuring of, the Loan Obligations and/or any of the Loan Documents, (c) any
and all lawful action that may be taken by Lender in connection with the
enforcement of the provisions of the Mortgage or the Note or any of the other
Loan Documents, whether or not suit is filed in connection with same, or in
connection with Borrower, Lessee, Guarantor, and/or any partner, joint venturer,
member or shareholder thereof becoming a party to a voluntary or involuntary
federal or state bankruptcy, insolvency or similar proceeding, (d) any accident,
injury to or death of persons or loss of or damage to property occurring in, on
or about the Property, the Improvements or any part thereof or on the adjoining
sidewalks, curbs, adjacent property or adjacent parking areas, streets or ways,
(e) any use, nonuse or condition in, on or about the Property, the Improvements
or any part thereof or on the adjoining sidewalks, curbs, adjacent property or
adjacent parking areas, streets or ways, (f) any failure on the part of
Borrower, Lessee or Guarantor to perform or comply with any of the terms of this
Agreement or any of the other Loan Documents, (g) any claims by any broker,
person or entity claiming to have participated in arranging the making of the
Loan evidenced by the Note, (h) any failure of the Property to be in compliance
with any applicable laws, (i) any and all claims and demands whatsoever which
may be asserted against Lender by reason of any alleged obligations or
undertakings on its part to perform or discharge any of the terms, covenants, or
agreements
 

 
40

--------------------------------------------------------------------------------

 

contained in the Lease Agreement or any replacement or renewal thereof or
substitution therefore, except for such claims and demands that arise solely
from Lender’s intentional misconduct or gross negligence, (j) performance of any
labor or services or the furnishing of any materials or other property with
respect to the Property, the Improvements or any part thereof, (k) the failure
of any Person to file timely with the Internal Revenue Service an accurate Form
1099-b, statement for recipients of proceeds from real estate, broker and barter
exchange transactions, which may be required in connection with the Mortgage, or
to supply a copy thereof in a timely fashion to the recipient of the proceeds of
the transaction in connection with which the Loan is made, (l) any
misrepresentation made to Lender in this Agreement or in any of the other Loan
Documents, (m) any tax on the making and/or recording of the Mortgage, the Note
or any of the other Loan Documents, (n) the violation of any requirements of the
Employee Retirement Income Security Act of 1974, as amended, (o) any fines or
penalties assessed or any corrective costs incurred by Lender if the Facility or
any part of the Property is determined to be in violation of any covenants,
restrictions of record, or any applicable laws, ordinances, rules or
regulations, or (p) the enforcement by any of the Indemnified Parties of the
provisions of this Section 8.4.  Any amounts payable to Lender by reason of the
application of this Section 8.4 shall become immediately due and payable, and
shall constitute a portion of the Loan Obligations, shall be secured by the
Mortgage and shall accrue interest at the Default Rate (as defined in the
Note).  The obligations and liabilities of Borrower under this Section 8.4 shall
survive any termination, satisfaction, assignment, entry of a judgment of
foreclosure or exercise of a power of sale or delivery of a deed in lieu of
foreclosure of the Mortgage.  For purposes of this Section 8.4, the term
“Indemnified Parties” means Lender and any Person who is or will have been
involved in the origination of the Loan, any Person who is or will have been
involved in the servicing of the Loan, any Person in whose name the encumbrance
created by the Mortgage is or will have been recorded, any Person who may hold
or acquire or will have held a full or partial interest in the Loan (including,
without limitation, any investor in any securities backed in whole or in part by
the Loan) as well as the respective directors, officers, shareholder, partners,
members, employees, agents, servants, representatives, contractors,
subcontractors, affiliates, subsidiaries, participants, successors and assigns
of any and all of the foregoing (including, without limitation, any other Person
who holds or acquires or will have held a participation or other full or partial
interest in the Loan or the Property, whether during the term of the Mortgage or
as a part of or following a foreclosure of the Loan and including, without
limitation, any successors by merger, consolidation or acquisition of all or a
substantial portion of Lender’s assets and business).
 
8.5 Headings.  The headings of the Sections of this Agreement are for
convenience of reference only, are not to be considered a part hereof, and shall
not limit or otherwise affect any of the terms hereof.
 
8.6 Survival of Covenants.  All covenants, agreements, representations and
warranties made herein and in certificates or reports delivered pursuant hereto
shall be deemed to have been material and relied on by Lender, notwithstanding
any investigation made by or on behalf of Lender, and shall survive the
execution and delivery to Lender of the Note and this Agreement.
 
8.7 Notices, etc.  Any notice or other communication required or permitted to be
given by this Agreement or the other Loan Documents or by applicable law shall
be in writing
 

 
41

--------------------------------------------------------------------------------

 

and shall be deemed received (a) on the date delivered, if sent by hand delivery
(to the person or department if one is specified below) with receipt
acknowledged by the recipient thereof, (b) three (3) Business Days following the
date deposited in U.S. mail, certified or registered, with return receipt
requested, or (c) one (1) Business Day following the date deposited with Federal
Express or other national overnight carrier, and in each case addressed as
follows:
 
If to Borrower:
 
Emeritus Corporation
3131 Elliott Avenue, #500
Seattle, WA 98121
Attention:                                Eric Mendelsohn, Director of
Real Estate and Business Legal Affairs


With a copy to:


Pircher, Nichols & Meeks
900 North Michigan Ave, Suite 1050
Chicago, IL 60611
Attention: Real Estate Notices (JDL/MJK)
 
If to Lender:
 
Capmark Bank
6955 Union Park Center, Suite 330
Midvale, Utah 84047


with a copy to:
 
Kay K. Bains, Esq.
Bradley Arant Rose & White LLP
1819 Fifth Avenue North
Birmingham, Alabama 35203


Either party may change its address to another single address by notice given as
herein provided, except any change of address notice must be actually received
in order to be effective.
 
8.8 Benefits.  All of the terms and provisions of this Agreement shall bind and
inure to the benefit of the parties hereto and their respective successors and
assigns.  No Person other than Borrower or Lender shall be entitled to rely upon
this Agreement or be entitled to the benefits of this Agreement.
 
8.9 Participation.  Borrower acknowledges that Lender may, at its option, sell
participation interests in the Loan or to other participating banks or Lender
may (but shall not be obligated to) assign its interest in the Loan to its
affiliates, or to other assignees (the “Assignee”) to be included as a pool of
properties to be financed in a proposed Real Estate Mortgage Investment Conduit
(REMIC) but any such assignment to a REMIC shall require Borrower’s
 

 
42

--------------------------------------------------------------------------------

 

consent, not to be unreasonably withheld, conditioned or delayed.  Borrower
agrees with each present and future participant in the Loan or Assignee of the
Loan that if an Event of Default should occur, each present and future
participant or Assignee shall have all of the rights and remedies of Lender with
respect to any deposit due from Borrower.  The execution by a participant of a
participation agreement with Lender, and the execution by Borrower of this
Agreement, regardless of the order of execution, shall evidence an agreement
between Borrower and said participant in accordance with the terms of this
Section.  If the Loan is assigned to the Assignee, the Assignee will engage an
underwriter (the “Underwriter”), who will be responsible for the due diligence,
documentation, preparation and execution of certain documents required in
connection with the offering of interests in the REMIC.  Borrower agrees that if
Lender assigns its interest in the Loan to the Assignee for inclusion in the
REMIC, with Borrower’s consent as required herein, Borrower agrees to provide
the Assignee with such information as may be reasonably required by the
Underwriter in connection therewith or by an investor in any securities backed
in whole or in part by the Loan or any rating agency rating such
securities.  Borrower irrevocably waives any and all right it may have under
applicable law to prohibit such disclosure, including, but not limited to, any
right of privacy, and consents to the disclosure of such information to the
Underwriter, to potential investors in the REMIC, and to such rating agencies.
Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, Borrowers shall not be required to “gross-up” payments for United
States withholding taxes to any Assignee or Person treated, for United States
federal income tax purposes, as the owner of the assets of an Assignee if such
Assignee is a disregarded entity for United States federal income tax purposes,
that is not organized under the laws of the United States of America or a state
thereof (a “Non-U.S. Entity”), and such Non-U.S. Entity fails to establish an
exemption from United States withholding taxes.  Lender may sell the Loan,
interests in the Loan, issue securities backed by or evidencing ownership of the
Loan in one or more public or private offerings and/or further tranche the Loan
and/or create multiple notes at any time without Borrower’s consent.  Lender
currently intends to retain the rights to service the Loan.
 
8.10 Supersedes Prior Agreements; Counterparts.  This Agreement and the
instruments referred to herein supersede and incorporate all representations,
promises, and statements, oral or written, made by Lender in connection with the
Loan.  This Agreement may not be varied, altered, or amended except by a written
instrument executed by an authorized officer of the Lender.  This Agreement may
be executed in any number of counterparts, each of which, when executed and
delivered, shall be an original, but such counterparts shall together constitute
one and the same instrument.
 
8.11 Loan Agreement Governs.  The Loan is governed by the terms and provisions
set forth in this Loan Agreement and the other Loan Documents and in the event
of any irreconcilable conflict between the terms of the other Loan Documents and
the terms of this Loan Agreement, the terms of this Loan Agreement shall
control; provided, however, in the event there is any apparent conflict between
any particular term or provision which appears in both this Loan Agreement and
the other Loan Documents and it is possible and reasonable for the terms of both
this Loan Agreement and the Loan Documents to be performed or complied with then
notwithstanding the foregoing both the terms of this Loan Agreement and the
other Loan Documents shall be performed and complied with.
 

 
43

--------------------------------------------------------------------------------

 

8.12 CONTROLLING LAW.  THE PARTIES HERETO AGREE THAT THE VALIDITY,
INTERPRETATION, ENFORCEMENT AND EFFECT OF THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF ILLINOIS AND THE
PARTIES HERETO SUBMIT (AND WAIVE ALL RIGHTS TO OBJECT) TO NON-EXCLUSIVE PERSONAL
JURISDICTION IN THE STATE OF ILLINOIS, FOR THE ENFORCEMENT OF ANY AND ALL
OBLIGATIONS UNDER THE LOAN DOCUMENTS EXCEPT THAT IF ANY SUCH ACTION OR
PROCEEDING ARISES UNDER THE CONSTITUTION, LAWS OR TREATIES OF THE UNITED STATES
OF AMERICA, OR IF THERE IS A DIVERSITY OF CITIZENSHIP BETWEEN THE PARTIES
THERETO, SO THAT IT IS TO BE BROUGHT IN A UNITED STATES DISTRICT COURT, IT SHALL
BE BROUGHT IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
ILLINOIS OR ANY SUCCESSOR FEDERAL COURT HAVING ORIGINAL JURISDICTION.
 
8.13 WAIVER OF JURY TRIAL.  BORROWER AND LENDER HEREBY WAIVE ANY RIGHT THAT
EITHER OR BOTH MAY HAVE TO A TRIAL BY JURY ON ANY CLAIM, COUNTERCLAIM, SETOFF,
DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING OUT OF OR IN ANY WAY RELATED TO
THIS AGREEMENT OR THE LOAN, OR (B) IN ANY WAY CONNECTED WITH OR PERTAINING OR
RELATED TO OR INCIDENTAL TO ANY DEALINGS OF LENDER AND/OR BORROWER WITH RESPECT
TO THE LOAN DOCUMENTS OR IN CONNECTION WITH THIS AGREEMENT OR THE EXERCISE OF
EITHER PARTY’S RIGHTS AND REMEDIES UNDER THIS AGREEMENT OR OTHERWISE, OR THE
CONDUCT OR THE RELATIONSHIP OF THE PARTIES HERETO, IN ALL OF THE FOREGOING CASES
WHETHER NOW EXISTING OR HEREAFTER ARISING AND WHETHER SOUNDING IN CONTRACT, TORT
OR OTHERWISE.  BORROWER AGREES THAT LENDER MAY FILE A COPY OF THIS AGREEMENT
WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY, AND BARGAINED
AGREEMENT OF BORROWER IRREVOCABLY TO WAIVE ITS RIGHTS TO TRIAL BY JURY AS AN
INDUCEMENT TO LENDER TO MAKE THE LOAN, AND THAT, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, ANY DISPUTE OR CONTROVERSY WHATSOEVER (WHETHER OR NOT MODIFIED
HEREIN) BETWEEN BORROWER AND LENDER SHALL INSTEAD BE TRIED IN A COURT OF
COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.
 
8.14 Reasonable Discretion.  As applied to this Agreement and the Loan
Documents,  Lender shall be deemed to have exercised reasonable discretion or
shall be deemed to have given its reasonable consent if Lender's actions are
consistent with the standard of care that Lender employs in connection with its
exercise of rights and remedies with other borrowers and loans of similar
structure, size, complexity and number of facilities.
 


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 

 
44

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower and Lender have caused this Agreement to be
properly executed, by their respective duly authorized representatives, as of
the date first above written.
 


BORROWERS:


EMERIVENT BRADENTON LLC, a Delaware limited liability company


 
By:  Summerville Senior Living, Inc., a Delaware corporation

Its:   Sole Member




By:  /s/ Eric Mendelsohn


Name:                      Eric Mendelsohn


 
Title:
Senior Vice President Corporate Development







EMERIVENT BRIGHTON LLC, a Delaware limited liability company


 
By:  Summerville Senior Living, Inc., a Delaware corporation

Its:   Sole Member




By:  /s/ Eric Mendelsohn                                                      


Name:                      Eric Mendelsohn


 
Title:
Senior Vice President Corporate Development


 
45

--------------------------------------------------------------------------------

 



WITNESS:                                                                           LENDER:


 
CAPMARK BANK, a Utah industrial bank







/s/ Peggy
Scarborough                                                                By:           /s/
James C. Thompson                                                      (Seal)


Name:                      Peggy
Scarborough                                                      Its:           Authorized
Signer




 


 

 
46

--------------------------------------------------------------------------------

 
